Exhibit 10.3

Execution Copy

 

 

MASTER OWNERSHIP AND LICENSE AGREEMENT REGARDING

PATENTS, TRADE SECRETS AND RELATED INTELLECTUAL PROPERTY

between

KRAFT FOODS GLOBAL BRANDS LLC,

KRAFT FOODS GROUP BRANDS LLC,

KRAFT FOODS UK LTD.

and

KRAFT FOODS R&D INC.

EFFECTIVE AS OF THE DISTRIBUTION DATE

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     2   

Section 1.1 Table of Definitions

     2   

Section 1.2 Certain Defined Terms

     4   

ARTICLE II ASSIGNMENT AND OWNERSHIP OF INTELLECTUAL PROPERTY

     10   

Section 2.1 Assignment and Ownership of Patents

     10   

Section 2.2 Assignment and Ownership of Trade Secrets and Know-How

     11   

Section 2.3 Ownership of Meridian Information

     12   

Section 2.4 Ownership of R&D Suite

     13   

Section 2.5 Ownership of Tassimo Intellectual Property

     13   

Section 2.6 Additional Obligations Under the Other Party’s Patents

     13   

Section 2.7 Prior Grants

     14   

Section 2.8 Further Assurances

     14   

Section 2.9 Mistaken Allocations

     14   

Section 2.10 Disclaimer of Representations and Warranties

     14   

ARTICLE III LICENSED PATENT RIGHTS AND RESTRICTIONS, GENERALLY

     15   

Section 3.1 Rights in the Non-Licensed Patents

     15   

Section 3.2 Rights to Group Brands Licensed Patents

     15   

Section 3.3 Rights to Global Brands Licensed Patents

     15   

Section 3.4 Rights to Sublicense Licensed Patent Rights

     16   

Section 3.5 Restrictions on Licensed Patent Rights – Excluding LCRB and MGC

     17   

Section 3.6 Restrictions on Use of Restricted Technologies

     18   

Section 3.7 Restrictions on Use of Licensed Patents in Event of a Sale or
Transfer

     18   

Section 3.8 Required License for a Party’s Business

     19   

Section 3.9 Duration

     19   

ARTICLE IV LICENSED TRADE SECRETS AND KNOW-HOW RIGHTS AND RESTRICTIONS,
GENERALLY

     19   

Section 4.1 Rights in the Non-Licensed Trade Secrets and Know-How

     20   

Section 4.2 Rights to Group Brands Licensed Trade Secrets and Know-How

     20   

Section 4.3 Rights to Global Brands Licensed Trade Secrets and Know-How

     20   

 

i



--------------------------------------------------------------------------------

Section 4.4 Rights to Sublicense Licensed Trade Secrets and Know-How

     20   

Section 4.5 Restrictions on Licensed Trade Secrets and Know-How – Excluding LCRB
and MGC

     21   

Section 4.6 Restrictions on Use of Restricted Technologies

     22   

Section 4.7 Restrictions on Use of Licensed Trade Secrets and Know-How in Event
of a Sale or Transfer

     22   

Section 4.8 Required License for a Party’s Business

     24   

Section 4.9 Duration

     24   

ARTICLE V LICENSED LCRB AND MGC RELATED INTELLECTUAL PROPERTY, RIGHTS AND
RESTRICTIONS

     24   

Section 5.1 LCRB Licensed Intellectual Property Rights

     24   

Section 5.2 MGC Licensed Intellectual Property Rights

     28   

ARTICLE VI THIRD PARTY AGREEMENTS

     31   

Section 6.1 Licensed Intellectual Property Subject to Third Party Rights or
Agreements

     31   

Section 6.2 Indemnification by Licensee for Third Party Agreements

     32   

ARTICLE VII DEVELOPMENT, PROSECUTION AND MAINTENANCE OF LICENSED INTELLECTUAL
PROPERTY

     32   

Section 7.1 Derivatives of Licensed Patents

     32   

Section 7.2 Pipeline Invention Disclosures and Patents

     34   

Section 7.3 Party’s Abandonment of Licensed Patents

     35   

Section 7.4 Foreign Prosecution of Licensed Patents

     36   

Section 7.5 Further Assurances

     37   

Section 7.6 Allocation of Patent Prosecution Costs

     37   

ARTICLE VIII ENFORCEMENT AND LITIGATION OF LICENSED INTELLECTUAL PROPERTY

     39   

Section 8.1 Management of Intellectual Property Claims/Litigation; Allocation of
Intellectual Property Litigation Costs

     39   

ARTICLE IX TERM; TERMINATION

     40   

Section 9.1 Term

     41   

Section 9.2 Termination

     41   

Section 9.3 Effect of Termination

     41   

Section 9.4 Material Breach

     41   

ARTICLE X CONFIDENTIALITY

     41   

Section 10.1 Confidentiality; Protection of Trade Secrets

     41   

 

ii



--------------------------------------------------------------------------------

ARTICLE XI DISPUTE RESOLUTION AND CORPORATE GOVERNANCE

     41   

Section 11.1 Licensed Intellectual Property Governance

     41   

Section 11.2 Intellectual Property Dispute Resolution Procedures

     41   

Section 11.3 Bi-Annual Intellectual Property Review Meetings

     42   

Section 11.4 Non-Intellectual Property Dispute Resolution

     43   

ARTICLE XII LIMITATION OF LIABILITY

     43   

Section 12.1 Limitation of Liability

     43   

Section 12.2 Indemnification

     43   

ARTICLE XIII MISCELLANEOUS

     44   

Section 13.1 Coordination with Certain Ancillary Agreements; Conflicts

     44   

Section 13.2 Canadian Exclusion

     44   

Section 13.3 Affiliates and Subsidiaries

     44   

Section 13.4 Expenses

     44   

Section 13.5 Amendment and Modification

     44   

Section 13.6 Waiver

     45   

Section 13.7 Notices

     45   

Section 13.8 Interpretation

     46   

Section 13.9 Counting Days

     46   

Section 13.10 Entire Agreement

     46   

Section 13.11 No Third Party Beneficiaries

     47   

Section 13.12 Governing Law

     47   

Section 13.13 Assignment

     47   

Section 13.14 Severability

     47   

Section 13.15 Counterparts

     47   

Section 13.16 Facsimile Signature

     48   

 

iii



--------------------------------------------------------------------------------

Schedules

 

1.2(a)

   Regions/Countries/Markets

1.2(b)

   Key Overlap Business

1.2(c)

   Defined Territory

1.2(d)

   LCRB

1.2(e)

   MGC

1.2(f)

   Non-Key Overlap Business

1.2(g)

   Amounts

2.1(b)

   Group Brands Licensed Patents

2.1(c)

   Global Brands Licensed Patents

2.2(b)

   Group Brands Licensed Trade Secrets and Know-How

2.2(c)

   Global Brands Licensed Trade Secrets and Know-How

2.5(a)

   Tassimo Patents

2.5(b)

   Tassimo Trade Secrets and Know-How

3.1(a)

   Group Brands Non-Licensed Patents

3.1(b)

   Global Brands Non-Licensed Patents

3.3(b)

   Cadbury Licensed Patents

3.5(a)(i)

   Packaging and Research Patents

3.6(a)

   Restricted Technologies

4.1(a)

   Group Brands Non-Licensed Trade Secrets and Know-How

4.1(b)

   Global Brands Non-Licensed Trade Secrets and Know-How

5.1(a)(i)

   LCRB Licensed Patents

5.1(a)(ii)

   LCRB Licensed Trade Secrets and Know-How

5.2(a)(i)

   MGC Licensed Patents

5.2(a)(ii)

   MGC Licensed Trade Secrets and Know-How

6.1

   Third Party Agreements

 

Exhibits

 

A

   Tassimo IP Agreement

B

   Form of Patent Assignment

C

   Project Statement for LCRB

D

   Project Statement for MGC

 

iv



--------------------------------------------------------------------------------

MASTER OWNERSHIP AND LICENSE AGREEMENT REGARDING

PATENTS, TRADE SECRETS AND RELATED INTELLECTUAL PROPERTY

MASTER OWNERSHIP AND LICENSE AGREEMENT REGARDING PATENTS, TRADE SECRETS AND
RELATED INTELLECTUAL PROPERTY, effective as of the Distribution Date (as defined
in the Separation Agreement (as defined below)) (this “Agreement”), between
Kraft Foods Global Brands LLC, a Delaware limited liability company (“Global
Brands”), Kraft Foods Group Brands LLC, a Delaware limited liability company
(“Group Brands”), Kraft Foods UK Ltd., a company organized under the laws of the
United Kingdom, and Kraft Foods R&D, Inc., a Delaware corporation.

RECITALS

A. Kraft Foods Inc., a Virginia corporation (“Kraft Foods Inc.” or “SnackCo”)
and Kraft Foods Group, Inc., a Virginia corporation (“Kraft Foods Group, Inc.”
or “GroceryCo”) have entered into the Separation and Distribution Agreement (the
“Separation Agreement”), effective as of the Distribution Date, under which
Kraft Foods Inc. will distribute to the Record Holders (as defined in the
Separation Agreement), on a pro rata basis, all the outstanding shares of
GroceryCo Common Stock (as defined in the Separation Agreement) owned by Kraft
Foods Inc. on the Distribution Date (the “Distribution”).

B. Prior to the Distribution, Kraft Foods Inc., acting through itself and its
direct and indirect Subsidiaries (as defined in the Separation Agreement), has
conducted the GroceryCo Business (as defined in the Separation Agreement) and
the SnackCo Business (as defined in the Separation Agreement). Pursuant to the
Distribution, Kraft Foods Inc. is being separated into two publicly traded
companies: (i) GroceryCo, which will own and conduct, directly and indirectly,
the GroceryCo Business; and (ii) SnackCo, which will own and conduct, directly
and indirectly, the SnackCo Business; and each party (via its respective
intellectual property holding company), GroceryCo and SnackCo, shall own all
right, title and interest in and to certain intellectual property.

C. In furtherance of the separation of Kraft Foods Inc. into two publicly traded
companies pursuant to the Separation Agreement, Section 2.1(b) of the Separation
Agreement requires GroceryCo and SnackCo to, and to cause their respective
Subsidiaries to, (i) transfer to one or more members of the GroceryCo Group (as
defined in the Separation Agreement) all of the right, title and interest of the
SnackCo Group (as defined in the Separation Agreement) in and to all GroceryCo
Assets (as defined in the Separation Agreement) and (ii) transfer to one or more
members of the SnackCo Group all of the right, title and interest of the
GroceryCo Group in and to all SnackCo Assets (as defined in the Separation
Agreement).

D. Whereas, as part of the foregoing, GroceryCo and SnackCo, through their
respective companies, Group Brands and Global Brands, desire to assign ownership
of certain intellectual property from Global Brands and its and their Affiliates
and Subsidiaries (including Kraft Foods UK Ltd. and Kraft Foods R&D Inc.) to
Group Brands, and wherein Global Brands and Group Brands desire to license to
the other party certain of its intellectual property.

 

1



--------------------------------------------------------------------------------

E. Whereas, Kraft Canada Inc. and Mondelez Canada Inc. are entering into the
“Canadian Asset Transfer Agreement,” which addresses, inter alia, the parties’
respective rights with respect to the Canadian Intellectual Property.

F. Pursuant to the Trademarks and Related Intellectual Property (“Trademark
Agreement”), Group Brands and Global Brands have entered into an agreement which
addresses, inter alia, trademarks and brand related copyrights used in the
conduct of the GroceryCo Business and the SnackCo Business.

G. Pursuant to the Agreement for the License of Tassimo Intellectual Property
and Provision of Services to Support the Tassimo System Arrangements (“Tassimo
IP Agreement”) attached as Exhibit A, Group Brands and Global Brands have
entered into an agreement governing the parties’ rights and obligations
regarding the Tassimo Intellectual Property.

H. The parties desire to enter into this Agreement on the following terms and
conditions to set forth their agreements regarding the ownership, licensing and
rights to use Patents, Trade Secrets and related Intellectual Property (each as
defined below) used in the conduct of the GroceryCo Business and the SnackCo
Business.

I. It is intended that the transactions contemplated by this Agreement will
qualify as a tax-free transaction for U.S. federal income tax purposes pursuant
to Sections 355 and 368 of the Code.

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Table of Definitions. A capitalized term used in this Agreement and
not otherwise defined in this Agreement will have the meanings ascribed to such
term in the Separation Agreement. In the event that a capitalized term is
defined both in this Agreement and in a different agreement (i.e., the
Separation Agreement), the definition in this Agreement shall prevail. The
following terms have the meanings set forth on the pages referenced below:

 

2



--------------------------------------------------------------------------------

Definition

   Page  

ACV

     4   

Agreement

     1   

Aladdin IP

     4   

Anaqua

     4   

Annual Optional Rights Fee

     4   

Black Box

     4   

Bud IP

     4   

Business

     5   

Cadbury Licensed Patents

     5   

Canadian Asset Transfer Agreement

     2   

Canadian Intellectual Property

     5   

Co-Manufacturer

     5   

Defined Territory

     5   

Derivative

     32   

Derivative Patent Application

     32   

Direct Entry

     5   

Dispute

     42   

Distribution

     1   

Finished Product

     5   

GCC Countries

     5   

Global Brands

     1   

Global Brands Licensed Patents

     5   

Global Brands Licensed Trade Secrets and
Know-How

     5   

Global Brands Non-Licensed Patents

     5   

Global Brands Non-Licensed Trade Secrets and Know-How

     5   

Global Brands Patents

     5   

Global Brands Trade Secrets and Know-How

     5   

GroceryCo

     1   

GroceryCo Business

     1   

Group Brands

     1   

Group Brands Licensed Patents

     5   

Group Brands Licensed Trade Secrets and
Know-How

     5   

Group Brands Non-Licensed Patents

     5   

Group Brands Non-Licensed Trade Secrets and
Know-How

     5   

Group Brands Patents

     6   

Group Brands Trade Secrets and Know-How

     6   

Indemnified Parties

     32   

Indemnitor

     43   

Intellectual Property

     6   

Definition

   Page  

Invention Disclosure

     6   

Key Overlap Business

     7   

Know-How

     7   

Kraft Foods Group, Inc.

     1   

Kraft Foods Inc.

     1   

Latin American Countries

     7   

LCRB

     7   

LCRB Defined Territory

     7   

LCRB Licensed Intellectual Property

     7   

LCRB Licensed Patents

     7   

LCRB Licensed Trade Secrets and Know-How

     7   

LCRB Optional Market

     7   

Licensed Intellectual Property

     7   

Licensed Patent(s)

     7   

Licensed Trade Secrets and Know-How

     7   

Meridian

     8   

MGC

     8   

MGC Defined Territory

     8   

MGC Licensed Intellectual Property

     8   

MGC Licensed Patents

     8   

MGC Licensed Trade Secrets and Know-How

     8   

MGC Optional Market

     8   

Non-Key Overlap Business

     8   

Non-Licensed Patents

     8   

Non-Licensed Trade Secrets and Know-How

     8   

Packaging and Research Patents

     8   

Patent Assignment

     9   

Patents

     8   

R&D Suite

     9   

RDQ

     41   

Regions

     9   

Restricted Technologies

     9   

Separation Agreement

     1   

SKU

     5   

SnackCo

     1   

SnackCo Business

     1   

Substantial Amount

     9   

Substantial Presence

     9   

Supplier

     9   

Tassimo Intellectual Property

     9   

Tassimo IP Agreement

     2   

Tassimo Patents

     9   

Tassimo Trade Secrets and Know-How

     9   

Third Party Agreements

     9   

Total Optional Rights Fee

     10   

Trade Secrets

     10   

Trade Secrets and Know-How

     10   

Trademark Agreement

     2   

Undefined Territory

     10            

 

 

3



--------------------------------------------------------------------------------

Section 1.2 Certain Defined Terms. For purposes of this Agreement:

“ACV” means All Commodity Volume, which is a measure of the total annual dollar
sales of all items sold within all retail stores selling food and beverage
products within a geographic area. Product distribution is described as “% ACV,”
which is a measure of the distribution of a particular product within a
geographic area that is calculated by dividing (a) the total annual dollar sales
of all items sold within the stores in which the particular product being
measured is sold within that geography, by (b) the total ACV for that geography.

“Aladdin IP” means those certain Patents listed under the heading “Aladdin” in
Schedule 2.1(b) (Group Brands Licensed Patents) and those certain associated
Trade Secrets and Know-How listed under the heading “Aladdin” in Schedule 2.2(b)
(Group Brands Licensed Trade Secrets and Know-How). For the purposes of this
Agreement, Aladdin IP shall be governed by the limitations and restrictions as
those of Powdered Beverages as noted in Schedule 1.2(b) and Schedule 1.2(c).

“Anaqua” means the Anaqua database or any replacement or other similar or future
iteration thereof, which may include information regarding: the filing,
prosecution and maintenance of intellectual property; copies or drafts of
Invention Disclosure forms; intellectual property filing plans or strategies;
information regarding or related to patentability, freedom to operate, searches,
opinions and strategies; documents prepared in connection with, related to or
submitted to an applicable intellectual property office; Trade Secrets and
Know-How and/or other confidential or proprietary information associated with
the Patents or the GroceryCo Business and SnackCo Business; and may include
information related to the former CPI database.

“Annual Optional Rights Fee” means the amount listed under the heading “Annual
Optional Rights Fee” in Schedule 1.2(g).

“Black Box” means a mechanism to protect proprietary technology from full
technical disclosure to a third party (e.g. Co-Manufacturer or Supplier) such
that the third party can use the technology without any understanding of the
actual technology or the proprietary details regarding the technology. That is,
the technology (the input) is sufficiently protected while providing a means for
the third party to use (the output).

“Bud IP” means those certain Patents listed under the heading “Bud” in Schedule
2.1(b) (Group Brands Licensed Patents) and those certain associated Trade
Secrets and Know-How listed under the heading “Bud” in Schedule 2.2(b) (Group
Brands Licensed Trade Secrets and Know-How). For the purposes of this Agreement,
Bud IP shall be governed by the limitations and restrictions as those of Coffee
as noted in Schedule 1.2(b) and Schedule 1.2(c).

 

4



--------------------------------------------------------------------------------

“Business” means the GroceryCo Business or the SnackCo Business, as the context
requires.

“Cadbury Licensed Patents” means certain Patents that are owned by Global Brands
which relate to the Cadbury business and which are identified in Schedule
3.3(b).

“Canadian Intellectual Property” means those certain Patents and certain
associated Trade Secrets and Know-How listed in Schedule 13.2 that are owned by
Kraft Canada Inc., Mondelez Canada Inc. or an Affiliate that is domiciled in
Canada.

“Co-Manufacturer” means a third party that converts raw materials and/or
semi-finished ingredients into a Finished Product or components at a
non-GroceryCo/SnackCo facility.

“Defined Territory” means those jurisdictions specific to each party with
respect to a particular Key Overlap Business as identified on Schedule 1.2(c).

“Direct Entry” by a party means the entry into a country or region for the sale
of a product by such party where such product has been produced at a
manufacturing facility which is majority owned and controlled by the party (or
one of its Affiliates or Subsidiaries), regardless of where such manufacturing
facility is located.

“Finished Product” means a product which undergoes no further processing and is
wrapped in packaging suitable for the consumer as a stand-alone stock keeping
unit or (“SKU”).

“GCC Countries” means the countries listed under the heading “GCC Countries” in
Schedule 1.2(a).

“Global Brands Licensed Patents” means those Patents that are owned by Global
Brands that are listed in Schedule 2.1(c) and any Patents resulting from the
Invention Disclosures or Patent applications listed therein, including any and
all continuations, continuations-in-part, divisionals, reissues, reexaminations
and renewals of any of the above, and any foreign counterparts of any of the
foregoing, but excludes the Tassimo Patents.

“Global Brands Licensed Trade Secrets and Know-How” means those Trade Secrets
and Know-How that are owned by Global Brands and to which Group Brands has the
right to obtain a license under this Agreement, including those Trade Secrets
and Know-How listed in Schedule 2.2(c), but excludes the Tassimo Trade Secrets
and Know-How.

“Global Brands Non-Licensed Patents” means those Patents that are owned by
Global Brands that are listed in Schedule 3.1(b) and any Patents resulting from
the Invention Disclosures or Patent applications listed therein, including any
and all continuations, continuations-in-part, divisionals, reissues,
reexaminations and renewals of any of the above, and any foreign counterparts of
any of the foregoing.

“Global Brands Non-Licensed Trade Secrets and Know-How” means those Trade
Secrets and Know-How that are owned by Global Brands and to which Group Brands
does not have the right to obtain a license under this Agreement, including
those Trade Secrets and Know-How listed in Schedule 4.1(b).

“Global Brands Patents” means those Patents that are owned by Global Brands and
includes the Global Brands Non-Licensed Patents and the Global Brands Licensed
Patents.

“Global Brands Trade Secrets and Know-How” means those Trade Secrets and
Know-How that are owned by Global Brands and includes the Global Brands
Non-Licensed Trade Secrets and Know-How and the Global Brands Licensed Trade
Secrets and Know-How.

“Group Brands Licensed Patents” means those Patents that are owned by Group
Brands that are listed in Schedule 2.1(b) and any Patents resulting from the
Invention Disclosures or Patent applications listed therein, including any and
all continuations, continuations-in-part, divisionals, reissues, reexaminations
and renewals of any of the above, and any foreign counterparts of any of the
foregoing.

“Group Brands Licensed Trade Secrets and Know-How” means those Trade Secrets and
Know-How that are owned by Group Brands and to which Global Brands has the right
to obtain a license under this Agreement, including those Trade Secrets and
Know-How listed in Schedule 2.2(b).

“Group Brands Non-Licensed Patents” means those Patents that are owned by Group
Brands that are listed in Schedule 3.1(a) and any Patents resulting from the
Invention Disclosures or Patent applications listed therein, including any and
all continuations, continuations-in-part, divisionals, reissues, reexaminations
and renewals of any of the above, and any foreign counterparts of any of the
foregoing.

“Group Brands Non-Licensed Trade Secrets and Know-How” means those Trade Secrets
and Know-How that are owned by Group Brands and to which Global Brands does not
have a right to obtain a license under this Agreement, including those Trade
Secrets and Know-How listed in Schedule 4.1(a).

 

5



--------------------------------------------------------------------------------

“Group Brands Patents” means those Patents that are owned by Group Brands and
includes the Group Brands Non-Licensed Patents and the Group Brands Licensed
Patents.

“Group Brands Trade Secrets and Know-How” means those Trade Secrets and Know-How
that are owned by Group Brands and includes the Group Brands Non-Licensed Trade
Secrets and Know-How and the Group Brands Licensed Trade Secrets and Know-How.

“Intellectual Property” means, collectively, the Patents, Trade Secrets and
Know-How that are subject to this Agreement. For the purposes of this Agreement,
trademarks and copyrights are not subject to this Agreement, but rather shall be
governed by the Trademark Agreement or other Ancillary Agreements.

“Invention Disclosure” means a disclosure of an invention which:

(a) memorializes an idea, discovery, development, invention, innovation,
improvement and/or idea, whether or not patentable;

(b) may be written for the purpose of allowing legal and/or business people to
determine whether to file a Patent application with respect to such invention;
and

(c) may be recorded with a control number in the owning party’s records.

 

6



--------------------------------------------------------------------------------

“Key Overlap Business” refers to one or more of certain businesses in which both
GroceryCo and SnackCo may operate as identified in Schedule 1.2(b).

“Know-How” means the proprietary information, knowledge and skill required to:
conduct, operate or utilize the technology associated with the GroceryCo
Business or SnackCo Business; utilize or practice the Group Brands Patents or
Global Brands Patents; and/or utilize or practice the Trade Secrets associated
with the GroceryCo Business and SnackCo Business, including any know-how that is
embodied in databases (including the Meridian, R&D Suite and Anaqua databases).

“Latin American Countries” means the countries listed under the heading “Latin
American Countries” in Schedule 1.2(a).

“LCRB” refers to certain Liquid Concentrate Refreshment Beverage products with
characteristics as further described in Schedule 1.2(d).

“LCRB Defined Territory” means those specific jurisdictions listed under the
heading “LCRB Defined Territory” in Schedule 1.2(c).

“LCRB Licensed Intellectual Property” means, collectively, the LCRB Licensed
Patents and the LCRB Licensed Trade Secrets and Know-How.

“LCRB Licensed Patents” means those Patents that are owned by Group Brands that
are listed in Schedule 5.1(a)(i) and any Patents resulting from the Invention
Disclosures or Patent applications listed therein, including any and all
continuations, continuations-in-part, divisionals, reissues, reexaminations and
renewals of any of the above, and any foreign counterparts of any of the
foregoing.

“LCRB Licensed Trade Secrets and Know-How” means those Trade Secrets and
Know-How that are owned by Group Brands in relation to LCRB, including those
Trade Secrets and Know-How listed in Schedule 5.1(a)(ii).

“LCRB Optional Market” means the market listed under the heading “LCRB Optional
Market” in Schedule 1.2(a).

“Licensed Intellectual Property” means, collectively, the Licensed Patents and
Licensed Trade Secrets and Know-How.

“Licensed Patent(s)” means, collectively, the Group Brands Licensed Patents and
the Global Brands Licensed Patents.

“Licensed Trade Secrets and Know-How” means, collectively, the Group Brands
Licensed Trade Secrets and Know-How and/or the Global Brands Licensed Trade
Secrets and Know-How.

 

7



--------------------------------------------------------------------------------

“Meridian” means the Meridian formula and specification database or any
replacement or other similar or future iteration thereof, which generally
contains formulations; recipes; specifications; raw materials, product,
packaging, nutritional, regulatory and processing technical data; manufacturing
methods; vendor information and certain Trade Secrets, Know-How and/or other
confidential and other proprietary information associated with the products made
and/or sold or the services performed or rendered as part of the GroceryCo
Business and SnackCo Business.

“MGC” means microgrind coffee and refers to certain products with
characteristics as further described in Schedule 1.2(e).

“MGC Defined Territory” means those specific jurisdictions listed under the
heading “MGC Defined Territory” in Schedule 1.2(c).

“MGC Licensed Intellectual Property” means, collectively, the MGC Licensed
Patents and the MGC Licensed Trade Secrets and Know-How.

“MGC Licensed Patents” means those Patents that are owned by Global Brands that
are listed in Schedule 5.2(a)(i) and any Patents resulting from the Invention
Disclosures or Patent applications listed therein, including any and all
continuations, continuations-in-part, divisionals, reissues, reexaminations and
renewals of any of the above, and any foreign counterparts of any of the
foregoing.

“MGC Licensed Trade Secrets and Know-How” means those Trade Secrets and Know-How
that are owned by Global Brands in relation to MGC, including those Trade
Secrets and Know-How listed in Schedule 5.2(a)(ii).

“MGC Optional Market” means the market listed under the heading “MGC Optional
Market” in Schedule 1.2(a).

“Non-Licensed Patents” means, collectively, the Group Brands Non-Licensed
Patents and the Global Brands Non-Licensed Patents.

“Non-Licensed Trade Secrets and Know-How” means, collectively, the Group Brands
Non-Licensed Trade Secrets and Know-How and the Global Brands Non-Licensed Trade
Secrets and Know-How.

“Non-Key Overlap Business” refers to certain businesses in which both GroceryCo
and SnackCo may operate, including the businesses listed in Schedule 1.2(f), but
excluding any Key Overlap Business.

“Packaging and Research Patents” means certain Licensed Patents on Schedule
3.5(a)(i) that cover general packaging and research related innovations.

“Patents” means patents, design patents, patent applications, utility models,
design registrations, registered industrial designs, industrial design
applications, certificates of invention and other governmental grants for the
protection of inventions or industrial designs anywhere in the world and all
reissues, renewals, re-examinations and extensions of any of the foregoing,

 

8



--------------------------------------------------------------------------------

including: any Invention Disclosures, any patent applications filed on any
Invention Disclosures; any continuations, continuations-in-part, divisionals and
substitutions of any patent applications; any renewals, reissues, reexaminations
and extensions of the foregoing patents; any patent application or patent to the
extent that it claims priority from any of the foregoing patent applications or
patents; any foreign counterpart of any of the foregoing patent applications or
patents.

“Patent Assignment” means the applicable agreement entered into between an
assignor and assignee which transfers, conveys and assigns ownership in and to
the identified Patent(s), in substantially the form attached hereto as Exhibit B
or as required by the U.S. Patent and Trademark Office, or such other foreign
intellectual property office as applicable.

“Regions” means the Regions listed under the heading “Regions” in Schedule
1.2(a).

“Restricted Technologies” means certain Licensed Intellectual Property on
Schedule 3.6(a) that are owned by the identified party and which are subject to
additional restrictions as specified herein.

“R&D Suite” means the database which is commonly referred to as “R&D Suite,” or
any replacement or other similar or future iteration thereof, and is primarily
used by Research, Development and Quality and generally contains the research,
development, technical and business information and other confidential and
proprietary information, including Trade Secrets and Know-How associated with
the GroceryCo Business and SnackCo Business.

“Substantial Amount” means the amount listed under the heading “Substantial
Amount” in Schedule 1.2(g).

“Substantial Presence” means the amount listed under the heading “Substantial
Presence” in Schedule 1.2(g) with respect to a particular Key Overlap Business
or Non-Key Overlap Business within a specific Defined Territory.

“Supplier” means a third party that provides goods or services to GroceryCo
and/or SnackCo, including raw materials, ingredients, packaging components or
other input components needed to formulate and manufacture a Finished Product.

“Tassimo Intellectual Property” means, collectively, the Tassimo Patents and the
Tassimo Trade Secrets and Know-How.

“Tassimo Patents” means those Patents that are owned by Global Brands which
relate to the Tassimo business and which are identified in Schedule 2.5(a).

“Tassimo Trade Secrets and Know-How” means those Trade Secrets and Know-How that
are owned by Global Brands which relate to the Tassimo business and which are
identified in Schedule 2.5(b).

“Third Party Agreements” means those agreements with third parties that were
entered into prior to the Separation that may impact the scope of ownership,
license and/or use rights to the Licensed Intellectual Property as set forth in
Schedule 6.1.

 

9



--------------------------------------------------------------------------------

“Total Optional Rights Fee” means the amount listed under the heading “Total
Optional Rights Fee” in Schedule 1.2(g).

“Trade Secrets” means any information, including but not limited to, technical
or non-technical data, a formula, recipe, pattern, compilation, program, device,
method, technique, drawing, process or financial data, including any trade
secrets that may be contained in databases (including the Meridian, R&D Suite
and Anaqua databases) that: (1) is sufficiently secret to derive economic value,
actual or potential, from not being generally known to other persons who can
obtain economic value from its disclosure or use; and (2) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy or
confidentiality.

“Trade Secrets and Know-How” means collectively the Trade Secrets and Know-How.

“Undefined Territory” means those jurisdictions that are not the Defined
Territory of either party.

ARTICLE II

ASSIGNMENT AND OWNERSHIP OF INTELLECTUAL PROPERTY

Section 2.1 Assignment and Ownership of Patents.

(a) Assignment of Patents to Group Brands. Global Brands hereby (and hereby
causes its and their Affiliates and Subsidiaries, including Kraft Foods UK Ltd.
and Kraft Foods R&D Inc. to) irrevocably assigns, transfers, conveys and
delivers to Group Brands all of Global Brands’ (and its and their Affiliates and
Subsidiaries) right, title and interest in and to the Group Brands Patents,
including the right to any and all causes of action and rights of recovery for
past infringement of the Group Brands Patents and the right to claim priority
from the Group Brands Patents. Except as set forth in this Agreement, Global
Brands (and the applicable Affiliate or Subsidiary) shall be relieved of all
future obligations relating to the Group Brands Patents as a result of the
Separation. Global Brands will (and shall cause any applicable Affiliate or
Subsidiary to), without demanding any further consideration therefore, at the
request and expense of Group Brands (except for the value of the time of Global
Brands’ employees), do all lawful and just acts, that may be or become necessary
for prosecuting, obtaining continuations, continuations-in-part and divisionals
of, or reissuing or re-examining, said Group Brands Patents and for evidencing,
recording and perfecting Group Brands’ rights to said Group Brands Patents,
including but not limited to execution and acknowledgement of assignments in a
form (such as the Patent Assignment) that is reasonably required for each Patent
jurisdiction. Patents assigned by Kraft Foods UK Ltd. or Kraft Foods R&D Inc. to
Group Brands under this Section shall be set forth in the Group Brands Licensed
Patents Schedule or Group Brands Non-Licensed Patents Schedule, as applicable.

(b) Ownership of Group Brands Patents. The parties agree that Group Brands is
the sole and exclusive owner as between the parties of all right, title and
interest in and to the Group Brands Patents. Global Brands has no right or
interest to the Group Brands Patents other than as provided by the license set
forth in ARTICLE III to the Group Brands Licensed Patents identified in Schedule
2.1(b) and the license set forth in ARTICLE V to the LCRB Licensed Patents
identified in Schedule 5.1(a)(i). Except as set forth in this Agreement, Global
Brands

 

10



--------------------------------------------------------------------------------

shall be relieved of all future obligations relating to the Group Brands Patents
as of the Separation. It is anticipated by the parties that Group Brands (or its
Affiliates or Subsidiaries) may continue to develop inventions and obtain
Patents after the Separation that shall be owned by Group Brands and shall not
be subject to any license to Global Brands unless specifically provided for
herein.

(c) Ownership of Global Brands Patents. The parties agree that Global Brands
hereby retains and is the sole and exclusive owner as between the parties of all
right, title and interest in and to the Global Brands Patents. Group Brands has
no right or interest to the Global Brands Patents other than as provided by the
license set forth in ARTICLE III to the Global Brands Licensed Patents
identified in Schedule 2.1(c), the license set forth in ARTICLE V to the MGC
Licensed Patents identified in Schedule 5.2(a)(i) and to the license set forth
in the Tassimo IP Agreement. Except as set forth in this Agreement, Group Brands
shall be relieved of all future obligations relating to the Global Brands
Patents as a result of the Separation. It is anticipated by the parties that
Global Brands (or its Affiliates or Subsidiaries) may continue to develop
inventions and obtain Patents after the Separation that shall be owned by Global
Brands and shall not be subject to license to Group Brands unless specifically
provided for herein. Patents owned by Kraft Foods UK Ltd. and Kraft Foods R&D
Inc. that will be licensed to Group Brands under ARTICLE III shall be set forth
in the Global Brands Licensed Patents Schedule.

Section 2.2 Assignment and Ownership of Trade Secrets and Know-How.

(a) Global Brands hereby (and hereby causes its and their Affiliates and
Subsidiaries to) irrevocably assigns, transfers, conveys and delivers to Group
Brands all of Global Brands’ (and its and their Affiliates and Subsidiaries)
right, title and interest in and to the Group Brands Trade Secrets and Know-How,
including all priority rights under applicable international, multilateral and
bilateral treaties and conventions. The right, title and interest is to be held
and enjoyed by Group Brands as fully and exclusively as it would have been held
and enjoyed by Global Brands had this assignment not been made. Group Brands
shall have all benefits, privileges, causes of action, claims and remedies
arising out of or relating to the Group Brands Trade Secrets and Know-How, the
exploitation thereof, and the use and ownership of any of the Group Brands Trade
Secrets and Know-How, including but not limited to: (i) any and all remedies
against and for past, present or future misappropriation or unauthorized
disclosure of the Group Brands Trade Secrets and Know-How; and (ii) any and all
rights to enforce, settle any disputes and retain all proceeds from any such
actions. Except as set forth in this Agreement, Global Brands shall be relieved
of all future obligations relating to the Group Brands Trade Secrets and
Know-How as a result of the Separation.

(b) Ownership of Group Brands Trade Secrets and Know-How. The parties agree that
Group Brands is the sole and exclusive owner of all right, title and interest in
and to the Group Brands Trade Secrets and Know-How. Global Brands has no right
or interest in or to the Group Brands Trade Secrets and Know-How other than to
the license set forth in ARTICLE IV to the Group Brands Licensed Trade Secrets
and Know-How identified in Schedule 2.2(b) and the license set forth in ARTICLE
V to the LCRB Licensed Trade Secrets and Know-How identified in Schedule
5.1(a)(ii). It is anticipated by the parties that Group Brands (or its
Affiliates or Subsidiaries) may continue to develop Trade Secrets and Know-How
after the Separation that shall be owned by Group Brands and shall not be
subject to license to Global Brands unless specifically provided for herein.

 

11



--------------------------------------------------------------------------------

(c) Ownership of Global Brands Trade Secrets and Know-How. The parties agree
that Global Brands hereby retains and is the sole and exclusive owner of all
right, title and interest in and to the Global Brands Trade Secrets and
Know-How. Group Brands has no right or interest in or to the Global Brands Trade
Secrets and Know-How other than the license set forth in ARTICLE IV to Global
Brands Licensed Trade Secrets and Know-How identified in Schedule 2.2(c), the
license set forth in ARTICLE V to the MGC Licensed Trade Secrets and Know-How
identified in Schedule 5.2(a)(ii) and the license set forth in the Tassimo IP
Agreement. It is anticipated by the parties that Group Brands (or its Affiliates
or Subsidiaries) may continue to develop Trade Secrets and Know-How after the
Separation that shall be owned by Global Brands and shall not be subject to
license to Group Brands unless specifically provided for herein.

Section 2.3 Ownership of Meridian Information. For the sake of convenience and
given the size and overlapping nature of the technology and information
contained in Meridian, the parties agree that: each party will obtain a full and
complete copy of Meridian as it exists as of the Separation Date excluding
Meridian information relating to the products set forth under the heading
“Meridian” in Schedule 4.1(a) and Schedule 4.1(b), which shall be provided
solely to Group Brands or Global Brands, respectively, and each party
acknowledges receipt thereof; and each party has the right to use the
information contained in Meridian to make, have made, use, sell, offer for sale,
import and export products in any jurisdiction around the world, subject to the
restrictions set forth in this Section 2.3 and ARTICLE IV:

(a) Meridian Information owned by Group Brands. Global Brands hereby grants,
conveys, transfers and assigns to Group Brands all right, title and interest
with respect to the confidential and proprietary information within Meridian
that: (i) relates to the Group Brands Patents or any Group Brands Trade Secrets
and Know-How; and (ii) relates to the GroceryCo Business, including any SKUs
sold exclusively by the GroceryCo Business as of the Date of Distribution and to
the products identified under the heading “Meridian” in Schedule 4.1(a), all of
which shall be considered as Group Brands Trade Secrets and Know-How. Global
Brands shall not have any right, title or interest in or to the Group Brands
Non-Licensed Trade Secrets and Know-How.

(b) Meridian Information owned by Global Brands. The parties agree that Global
Brands hereby retains and is the sole and exclusive owner of all right, title
and interest in and to the confidential and proprietary information within
Meridian that: (i) relates to the Global Brands Patents or any Global Brands
Trade Secrets and Know-How; and (ii) relates to the SnackCo Business, including
any SKUs sold exclusively by the SnackCo Business as of the Date of Distribution
and to the products identified under the heading “Meridian” in Schedule 4.1(b),
all of which shall be considered as Global Brands Trade Secrets and Know-How.
Group Brands shall not have any right, title or interest in or to the Global
Brands Non-Licensed Trade Secrets and Know-How.

(c) Ownership Generally.

 

12



--------------------------------------------------------------------------------

(i) To the extent the information contained in Meridian that each party receives
a copy of constitutes the Trade Secrets or Know-How of a party, the party who
owns the underlying Trade Secrets and Know-How shall own the associated Meridian
information and the same provisions governing ownership and rights to use the
Trade Secrets and Know-How as set forth in ARTICLE II, ARTICLE IV and ARTICLE V
shall apply to the associated Meridian information. In the event a party
receives the Non-Licensed Trade Secrets and Know-How of the other party by
virtue of its copy of Meridian information, such party shall have no right,
title or interest in or to, nor shall have any right to exploit in any manner,
such Non-Licensed Trade Secrets and Know-How of the other party.

(ii) To the extent there is an overlap between the SKUs sold by the GroceryCo
Business and the SnackCo Business as of the Distribution Date, or Meridian
information that relates to inactive SKUs or Meridian technical information that
is common across products within both GroceryCo and SnackCo, then: (1) Group
Brands shall be granted ownership of such Meridian information that
predominantly relates to Processed Cheese, Cream Cheese and all Non-Key Overlap
Businesses; and (2) Global Brands shall be granted ownership of such Meridian
information that predominantly relates to Coffee and Powdered Beverages.

Section 2.4 Ownership of R&D Suite. For the sake of convenience and given the
size and overlapping nature of the technology and information contained in R&D
Suite, the parties agree that: each party will obtain a full and complete copy
of the R&D Suite as it exists as of the Distribution Date; each party
acknowledges receipt thereof; and each party has the right to use the
information contained in R&D Suite to make, have made, use, sell, offer for
sale, import and export products in any jurisdiction around the world, except:

(a) to the extent the information contained in R&D Suite constitutes the Trade
Secrets or Know-How of a party, the party who owns the underlying Trade Secrets
and Know-How shall own the associated R&D Suite information and the same
provisions governing ownership and rights to use the Trade Secrets and Know-How
as set forth in ARTICLE II, ARTICLE IV and ARTICLE V shall apply to the
associated R&D Suite information. In the event a party receives the Non-Licensed
Trade Secrets and Know-How of the other party by virtue of its copy of R&D Suite
information, such party shall have no right, title or interest in or to, nor
shall have any right to exploit in any manner, such Non-Licensed Trade Secrets
and Know-How of the other party.

Section 2.5 Ownership of Tassimo Intellectual Property. The parties agree that
Global Brands hereby retains and is the sole and exclusive owner as between the
parties of all right, title and interest in and to the Tassimo Patents
identified in Schedule 2.5(a) and the Tassimo Trade Secrets and Know-How as
identified in Schedule 2.5(b). Group Brands’ rights and obligations regarding
its use of the Tassimo Intellectual Property are governed by the Tassimo IP
Agreement.

Section 2.6 Additional Obligations Under the Other Party’s Patents. Each party
agrees to continue the contractual obligations of any named inventor on a Patent
that was a former employee or contractor of Kraft Foods Global Brands LLC (and
its and their Affiliates and Subsidiaries) prior to the Distribution, with
respect to a duty to assist with the prosecution of Patents. Each party agrees
to make available to the other party such inventors for interviews

 

13



--------------------------------------------------------------------------------

and/or testimony and to assist in good faith in further prosecution and
maintenance of the Patents. Any actual and reasonable out-of-pocket expenses
associated with such assistance shall be borne by the party seeking or receiving
assistance, expressly excluding the value of the time of such party’s personnel.
In addition, the parties agree to cooperate to effect a smooth transfer of the
responsibility for prosecution, maintenance and enforcement of the Patents
herein assigned and licensed.

Section 2.7 Prior Grants. The parties acknowledge and agree that the assignments
and licenses granted herein to the Intellectual Property are subject to any and
all licenses or other rights that may have been granted by a party (or its
Affiliates, Subsidiaries and its and their Predecessors) with respect to the
Intellectual Property prior to the Distribution as further set forth in ARTICLE
VI.

Section 2.8 Further Assurances. The parties shall, and shall cause their
respective Affiliates and Subsidiaries to, execute and deliver such instruments
of assignment, conveyance and transfer and take such other actions as are
necessary to memorialize or perfect the assignments provided for in this ARTICLE
II. The parties shall share equally in such costs associated with the filing or
recording of assignments in the relevant jurisdictions, provided however that in
each case above, the applicable assignee shall be solely responsible for
preparing, filing and/or recording any assignment, transfer or change of name
documents relating to the Intellectual Property or any other documents necessary
to record ownership of the Intellectual Property in the applicable assignee’s
name, including the Patent Assignment. The applicable assignee agrees to use
reasonable efforts to promptly file with U.S. Patent and Trademark Office, or
such other foreign intellectual property office as applicable, any necessary
documents relating to the assignment, transfer, conveyance and delivery of title
and ownership of the Intellectual Property to the assignee.

Section 2.9 Mistaken Allocations. If either party discovers that certain
Intellectual Property intended by the parties to be owned by Global Brands was
inadvertently listed in the Group Brands Schedules or certain Intellectual
Property intended by the parties to be owned by Group Brands was inadvertently
listed in the Global Brands Schedules, such party shall provide written notice
to the other party and the parties thereafter shall cooperate in good faith and
amend the listings in the Group Brands Schedules and Global Brands Schedules, as
applicable, and assign the applicable Intellectual Property to the proper party,
as mutually agreed, including providing all copies of such applicable
Intellectual Property to such other party. The parties agree to share equally
any incremental costs associated with assigning any such Intellectual Property
to the proper party pursuant to this Section 2.9. If either party discovers that
certain Intellectual Property intended by the parties to be licensed to that
party or the other party, then the provisions of Section 3.8 or Section 4.8
shall apply, as applicable.

Section 2.10 Disclaimer of Representations and Warranties.

(a) Each of Global Brands (on behalf of itself and each other SnackCo Entity)
and Group Brands (on behalf of itself and each other GroceryCo Entity)
understands and agrees that, no party (including its and their Affiliates and
Subsidiaries) to this Agreement is making any representations or warranties
relating in any way to the Intellectual Property, to any Consent required in
connection therewith, to the value or freedom from any Security Interests of,

 

14



--------------------------------------------------------------------------------

or any other matter concerning, any Intellectual Property, or to the legal
sufficiency of any assignment, document or instrument delivered hereunder to
convey title to any Intellectual Property upon the execution, delivery and
filing hereof or thereof. Except as may expressly be set forth in this
Agreement, (a) all Intellectual Property is being transferred or licensed on an
“as is,” “where is” basis, (b) any implied warranty of merchantability, fitness
for a specific purpose or otherwise is hereby expressly disclaimed, (c) the
respective transferees shall bear the economic and legal risks that any
conveyance shall prove to be insufficient to vest in the transferee good and
marketable title, free and clear of any Security Interest and (d) none of the
parties (including their Affiliates or Subsidiaries) to this Agreement or any
other Person makes any representation or warranty with respect to any
information, documents or materials made available in connection with entering
into this Agreement, or the transactions contemplated hereby.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT THE ASSIGNMENTS AND LICENSES HEREIN
ARE MADE ON AN “AS-IS,” QUITCLAIM BASIS AND THAT NEITHER PARTY NOR ANY
SUBSIDIARY OF SUCH PARTY HAS MADE OR WILL MAKE ANY WARRANTY WHATSOEVER, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, ENFORCEABILITY,
NON-INFRINGEMENT OR VALIDITY OF PATENT CLAIMS (ISSUED OR PENDING).

ARTICLE III

LICENSED PATENT RIGHTS AND RESTRICTIONS, GENERALLY

Section 3.1 Rights in the Non-Licensed Patents. Group Brands owns all right,
title and interest in and to the Group Brands Non-Licensed Patents set forth in
Schedule 3.1(a). Global Brands owns all right, title and interest in and to the
Global Brands Non-Licensed Patents set forth in Schedule 3.1(b). Neither party
shall have any right, title or interest under the other party’s Non-Licensed
Patents.

Section 3.2 Rights to Group Brands Licensed Patents. Group Brands grants to
Global Brands a perpetual, fully paid-up, royalty-free, non-exclusive and
worldwide license in and to the Group Brands Licensed Patents (excluding the
LCRB Licensed Patents which are governed by Section 5.1) to make, have made,
use, sell, offer for sale, supply or have supplied, import or have imported,
export or have exported any products or services, or practice any methods and
make improvements thereon subject to the terms and conditions of this Agreement,
including those restrictions set forth in this ARTICLE III and including any
obligations by either party to assign or license exclusive rights to the
Licensed Patents to a third party in a territory pursuant to a Third Party
Agreement as set forth in ARTICLE VI. Unless expressly stated otherwise, Group
Brands retains all other rights in and to the Group Brands Licensed Patents.

Section 3.3 Rights to Global Brands Licensed Patents.

(a) Global Brands grants to Group Brands a perpetual, fully paid-up,
royalty-free, non-exclusive and worldwide license in and to the Global Brands
Licensed Patents (excluding the MGC Licensed Patents which are governed by
Section 5.2) to make, have made,

 

15



--------------------------------------------------------------------------------

use, sell, offer for sale, supply or have supplied, import or have imported,
export or have exported any products or services, or practice any methods and
make improvements thereon subject to the terms and conditions of this Agreement,
including those restrictions set forth in this ARTICLE III and including any
obligations by either party to assign or license exclusive rights to the
Licensed Patents to a third party in a territory pursuant to a Third Party
Agreement as set forth in ARTICLE VI. Unless expressly stated otherwise, Global
Brands retains all other rights in and to the Global Brands Licensed Patents.

(b) Notwithstanding the above, in the event Group Brands (or its Affiliates or
Subsidiaries) practices any of the Cadbury Licensed Patents as set forth on
Schedule 3.3(b), the scope of Group Brands’ rights to the Cadbury Licensed
Patents shall be the same as Group Brands’ rights and obligations to the Global
Brands Licensed Patents, except that Group Brands shall pay a royalty fee for
the Cadbury Licensed Patents pursuant to the royalty fee set forth in Schedule
3.3(b). In addition, and solely to the extent necessary to practice the Cadbury
Patents, Group Brands shall be entitled to receive a copy of the relevant Global
Brands Trade Secrets and Know-How (including all Global Brands Trade Secrets and
Know-How contained within Meridian and R&D Suite) with respect to the Cadbury
Licensed Patents, and such information provided shall be deemed Global Brands
Licensed Trade Secrets and Know-How.

Section 3.4 Rights to Sublicense Licensed Patent Rights. Subject to this ARTICLE
III, a party may only grant a sublicense under the Licensed Patents as follows:

(a) to a party’s Affiliates and Subsidiaries for so long as such parties remain
its Affiliates and Subsidiaries;

(b) a party shall have the right to license the Licensed Patents (excluding the
LCRB Licensed Patents and MGC Licensed Patents, which are governed by
Section 5.1 and Section 5.2, respectively) to Co-Manufacturers and Suppliers,
with no right to grant further licenses, to make products solely for the benefit
of and on behalf of itself (or its Affiliates or Subsidiaries) in any country or
region:

(i) outside of the other party’s Defined Territory;

(ii) within the other party’s Defined Territory, subject to such other party’s
written consent, which shall not be unreasonably withheld, delayed or denied if
reasonable confidentiality and non-disclosure measures are in place given the
nature and sensitivity of the information; provided that at the end of the ten
(10) year period following Separation, no such approval or consent is needed for
a party to grant licenses to its Suppliers and Co-Manufacturers in the other
party’s Defined Territory; and

(iii) any license granted pursuant to Section 3.4(b) shall be subject to a
written non-disclosure agreement between the granting party and the applicable
Co-Manufacturer or Supplier, as applicable; or

(c) to a third party with whom the party has a contractual obligation pursuant
to the Third Party Agreement identified in Schedule 6.1.

 

16



--------------------------------------------------------------------------------

(d) Any license granted pursuant to Section 3.4 shall be subject to the
confidentiality obligations as set forth in this Agreement and the Separation
Agreement.

Section 3.5 Restrictions on Licensed Patent Rights – Excluding LCRB and MGC.
Section 3.5 applies to all Licensed Patents except the LCRB Licensed Patents and
the MGC Licensed Patents which are governed by Section 5.1 and Section 5.2,
respectively.

(a) Two-Year Restriction for Key Overlap Business. For a two (2) year period
following the Distribution Date, neither party shall use the Licensed Patents
for any Key Overlap Business within such other party’s Defined Territory. At the
conclusion of this two (2) year period, either party may use the Licensed
Patents in a Key Overlap Business in the other party’s otherwise Defined
Territory via Direct Entry. However, the two (2) year restriction in
Section 3.5(a) shall not apply to:

(i) Packaging and Research Patents as identified in Schedule 3.5(a)(i);

(ii) either party’s right to practice the Licensed Patents in areas outside of
any Key Overlap Business in any jurisdiction;

(iii) either party’s right to practice the Licensed Patents in any Undefined
Territory;

(iv) restricting Kraft Food Ingredients Corp. from selling into any country or
region products for further processing by third parties; or

(v) Global Brands’ right to import and sell the Jacobs brand coffee in the
United States as managed through Kraft North America Imports Group and at
volumes at and in a manner consistent with such importation and sales prior to
the Separation.

(b) Ten Year Restriction. For a ten (10) year period following the Distribution
Date, neither party shall license any of the Licensed Patents to a third party
for commercialization by that third party, provided, however, with respect to
products produced by and in a plant owned by that party or by a 50/50 joint
venture involving that party, the party may:

(i) enter into an agreement with a third party governing the distribution of
such products regardless of the brand the products are marketed under, so long
as the party or the third party does not sell the products into the other
party’s Defined Territory during any period of time where the other party has
exclusive rights to such Licensed Patents; and

(ii) during the first two (2) years after the Distribution Date, sell such
products to its customers, including for shipment to retail outlets in
jurisdictions outside of the other party’s Defined Territory; provided, however,
that beginning upon the second (2nd) anniversary of the Distribution Date, a
party may, subject to any exclusivity rights the other party may have, sell or
ship such products to its customers in any country or region, including to any
country within the other party’s Defined Territory.

(iii) Notwithstanding the restrictions set forth in this Section 3.5(b):

 

17



--------------------------------------------------------------------------------

(1) Either party may, subject to the other party’s consent, which shall not be
unreasonably withheld, delayed or denied and subject to terms and conditions
mutually agreeable to the parties, license any of the Licensed Patents to a
third party, in any jurisdiction, for commercialization with or by such third
party for uses in categories outside of the GroceryCo Business and the SnackCo
Business.

(iv) In the event a party enters into a joint venture, such party shall comply
with and be subject to the terms of Section 4.6 (Rights of First Offer) under
the Separation Agreement.

(c) Limited Components and Ingredients. Notwithstanding Section 3.4 and
Section 3.5, neither party shall be restricted from using a Co-Manufacturer or
Supplier for certain limited components or ingredients related to the
manufacturing or supplying of products that are part of or related to the
Licensed Patents, provided that such party does not disclose any of the Licensed
Trade Secrets and Know-How to such Co-Manufacturer or Supplier.

Section 3.6 Restrictions on Use of Restricted Technologies. Notwithstanding a
party’s right to sublicense under this ARTICLE III, should the practice of the
Licensed Patents require use of the Restricted Technologies identified on
Schedule 3.6(a), the parties further agree not to disclose the Restricted
Technologies to any third party in any geography, including Suppliers or
Co-Manufacturers within one’s own Defined Territory, without the written
permission of the other party which cannot be unreasonably withheld, delayed or
denied so long as appropriate confidentiality measures and the Black Box
procedures are in place given the nature and sensitivity of the information.
However, a party may disclose a particular Restricted Technology to a third
party wherein such Restricted Technology was previously the subject of, or
licensed under, a Third Party Agreement pursuant to ARTICLE VI.

Section 3.7 Restrictions on Use of Licensed Patents in Event of a Sale or
Transfer. Upon either party’s sale, transfer, assignment or other divestiture or
disposition (for purposes of this Section, a “transfer”) of a part or the
majority of any Business utilizing any Licensed Patents, the transferring party
may transfer its rights to the transferee in any related Licensed Patents owned
by, or licensed to, the transferring party, in any geography, provided, however;

(a) all restrictions with respect to the Licensed Patents shall remain in force
and transferee will assume, in writing, all rights, obligations and restrictions
of the transferring party with respect to the Licensed Patents;

(b) transferee shall not be granted any rights in or to such Licensed Patents
with respect to a Key Overlap Business and/or Non-Key Overlap Business in a
Defined Territory of the other party unless, as of ninety (90) days prior to the
effective date of such transfer, the transferring party has established a
Substantial Presence within such Defined Territory of the other party. As
between the transferee and the non-transferring party (Group Brands or Global
Brands, as applicable), with respect to any Licensed Patents in a Defined
Territory in which the transferring party did not achieve a Substantial Presence
as of ninety (90) days prior to the effective date of such transfer, the
non-transferring party shall be the sole and exclusive owner or licensee, as
applicable, and the transferee shall not be granted a license, under such
Licensed Patents in any such Defined Territory. Notwithstanding the terms of
this Agreement, transferee’s rights in and to the Licensed Patents shall be
fixed at the time of such transfer, with respect to such Licensed Patents, and
transferee shall have no further right to enter into any markets not granted at
the time of such transfer.

 

18



--------------------------------------------------------------------------------

(i) Notwithstanding the above Section, with respect to the Restricted
Technologies, Restricted Technologies may only be transferred to the transferee
for use in such Regions where such Restricted Technology is currently being used
for commercial purposes in products being sold by a transferring party in such
Region, and where the business being transferred has generated at least a
Substantial Amount from products utilizing such Restricted Technologies.

(c) In the event the transferring party transfers any Restricted Technology, the
transferring party shall ensure that the transferee that obtains such Restricted
Technology agrees to be subject to those restrictions and obligations set forth
herein with respect to such Restricted Technology effective as of the date of
such transfer. The transferring party shall ensure that the non-transferring
party is a third party beneficiary with respect to such obligations and
restrictions.

(d) The restrictions set forth in this Section 3.7 shall not apply in the event
that the transferee is the other party to this Agreement (i.e. the transferee is
GroceryCo or SnackCo).

Section 3.8 Required License for a Party’s Business. If a party discovers that
certain Patents existing as of the Distribution Date that either: (a) are
necessary to conduct the business of that party or (b) are necessary to perform
that party’s obligations under a Third Party Agreement; and were intended by the
parties to be licensed by one party to the other party but were inadvertently
listed in the Non-Licensed Patents, such party shall provide written notice to
the other party. The parties shall cooperate in good faith, and, if the parties
are reasonably satisfied that the Patents were inadvertently omitted, they shall
amend the listings in the Schedules and license the Patents to the other party
as applicable and provide the other party with all copies of all applicable
documentation required to practice the Patents. The parties agree to share
equally any incremental costs associated with licensing any such Patents to the
proper party pursuant to this Section 3.8. If a party desires a license to a
Patent developed post-Separation that is not considered a Licensed Patent
pursuant to Section 7.1 or Section 7.2 in connection with any rights and
obligations under a Third Party Agreement, then the parties shall engage in good
faith negotiations to enter into an agreement governing the license and royalty
terms for any such Patent.

Section 3.9 Duration. All licenses granted herein with respect to each Licensed
Patent shall expire upon the expiration of the term of such Licensed Patent
unless such license has been terminated earlier pursuant to this Agreement.

ARTICLE IV

LICENSED TRADE SECRETS AND KNOW-HOW RIGHTS

AND RESTRICTIONS, GENERALLY

 

19



--------------------------------------------------------------------------------

Section 4.1 Rights in the Non-Licensed Trade Secrets and Know-How. Group Brands
owns all right, title and interest in and to the Group Brands Non-Licensed Trade
Secrets and Know-How set forth in Schedule 4.1(a) and Global Brands owns all
right, title and interest in and to the Global Brands Non-Licensed Trade Secrets
and Know-How set forth in Schedule 4.1(b).

Section 4.2 Rights to Group Brands Licensed Trade Secrets and Know-How. Group
Brands grants to Global Brands a perpetual, fully paid-up, non-exclusive and
worldwide license under the Group Brands Licensed Trade Secrets and Know-How
(excluding the LCRB Licensed Trade Secrets and Know-How which are governed by
Section 5.1) subject to the terms and conditions of this Agreement, including
those restrictions set forth in this ARTICLE IV and including any obligations by
either party to assign or license exclusive rights to the Licensed Trade Secrets
and Know-How to a third party in a territory pursuant to a Third Party Agreement
as set forth in ARTICLE VI. Unless expressly stated otherwise, Group Brands
retains all other rights in and to the Group Brands Licensed Trade Secrets and
Know-How.

Section 4.3 Rights to Global Brands Licensed Trade Secrets and Know-How. Global
Brands grants to Group Brands a perpetual, fully paid-up, non-exclusive and
worldwide license under the Global Brands Licensed Trade Secrets and Know-How
(excluding the MGC Licensed Trade Secrets and Know-How which are governed by
Section 5.2) subject to the terms and conditions of this Agreement, including
those restrictions set forth in this ARTICLE IV and including any obligations by
either party to assign or license exclusive rights to the Licensed Trade Secrets
and Know-How to a third party in a territory pursuant to a Third Party Agreement
as set forth in ARTICLE VI. Unless expressly stated otherwise, Global Brands
retains all other rights in and to the Global Brands Licensed Trade Secrets and
Know-How.

Section 4.4 Rights to Sublicense Licensed Trade Secrets and Know-How. Subject to
this ARTICLE IV, a party may only grant a sublicense under the Licensed Trade
Secrets and Know-How as follows:

(a) to a party’s Affiliates and Subsidiaries for so long as such parties remain
its Affiliates and Subsidiaries.

(b) a party shall have the right to license the Licensed Trade Secrets and
Know-How (excluding the LCRB Licensed Trade Secrets and Know-How and MGC
Licensed Trade Secrets and Know-How, which are governed by Section 5.1 and
Section 5.2, respectively) to Co-Manufacturers and Suppliers, with no right to
grant further licenses, to make products solely for the benefit of and on behalf
of itself (or its Affiliates or Subsidiaries) in any country or region:

(i) outside of the other party’s Defined Territory;

(ii) within the other party’s Defined Territory, subject to such other party’s
written consent, which shall not be unreasonably withheld, delayed or denied if
reasonable confidentiality and non-disclosure measures are in place given the
nature and sensitivity of the information; provided that at the end of the ten
(10) year period following the Distribution Date, no such approval or consent is
needed for a party to grant licenses to its Suppliers and Co-Manufacturers in
the other party’s Defined Territory; and

 

20



--------------------------------------------------------------------------------

(iii) any license granted pursuant to Section 4.4(b) shall be subject to a
written non-disclosure agreement between the granting party and the applicable
Co-Manufacturer or Supplier, as applicable; or

(c) to a third party with whom the party has a contractual obligation pursuant
to the Third Party Agreement identified in Schedule 6.1.

(d) Any license granted pursuant to Section 4.4 shall be subject to the
confidentiality obligations as set forth in this Agreement and the Separation
Agreement.

Section 4.5 Restrictions on Licensed Trade Secrets and Know-How – Excluding LCRB
and MGC. Section 4.5 applies to all Licensed Trade Secrets and Know-How, except
the LCRB Licensed Trade Secrets and Know-How and the MGC Licensed Trade Secrets
and Know-How, which are governed by Section 5.1 and Section 5.2, respectively.

(a) Two Year Restriction For Key Overlap Business. For a two (2) year period
following the Distribution Date, neither party shall use the Licensed Trade
Secrets and Know-How for any Key Overlap Business within such other party’s
Defined Territory. At the conclusion of this two (2) year period, either party
may use the Licensed Trade Secrets and Know-How in a Key Overlap Business in the
other party’s otherwise Defined Territory solely via Direct Entry. However, the
two (2) year restriction in Section 4.5(a) shall not apply to:

(i) Trade Secrets and Know-How associated with Packaging and Research Patents;

(ii) either party’s right to practice the Licensed Trade Secrets and Know-How in
areas outside of any Key Overlap Business in any jurisdiction;

(iii) either party’s right to practice the Licensed Trade Secrets and Know-How
in any Undefined Territory;

(iv) restricting Kraft Food Ingredients Corp. from selling into any country or
region products for further processing by third parties; or

(v) Global Brands’ right to import and sell the Jacobs brand coffee in the
United States as managed through Kraft North America Imports Group and at
volumes at and in a manner consistent with such importation and sales prior to
the Separation.

(b) Ten Year Restriction. For a ten (10) year period following the Distribution
Date, neither party shall license any of the Licensed Trade Secrets and Know-How
to a third party for commercialization by that third party, provided, however,
that with respect to products produced by and in a plant owned by that party or
by a 50/50 joint venture involving that party, a party may:

 

21



--------------------------------------------------------------------------------

(i) enter into an agreement with a third party governing the distribution of
such products regardless of the brand the products are marketed under, so long
as the party or the third party does not sell the products into the other
party’s Defined Territory during any period of time where the other party has
exclusive rights to such Licensed Trade Secrets and Know-How; and

(ii) during the first two (2) years after the Distribution Date, sell such
products to its customers, including for shipment to retail outlets in
jurisdictions outside of the other party’s Defined Territory; provided, however,
that beginning upon the second (2nd) anniversary of the Distribution Date, a
party may, subject to any exclusivity rights the other party may have, sell or
ship such products to its customers in any country or region, including to any
country within the other party’s Defined Territory.

(iii) Notwithstanding the restrictions set forth in this Section 4.5(b):

(1) Either party may, subject to the other party’s consent, which shall not be
unreasonably withheld, delayed or denied and subject to terms and conditions
mutually agreeable to the parties, license any of the Licensed Trade Secrets and
Know-How to a third party, in any jurisdiction, for commercialization with or by
such third party for uses in categories outside of the GroceryCo Business and
the SnackCo Business.

(2) In the event a party enters into a joint venture, such party shall comply
with and be subject to the terms of Section 4.6 (Rights of First Offer) under
the Separation Agreement.

(c) Limited Components and Ingredients. Notwithstanding Section 4.4 and
Section 4.5, neither party shall be restricted from using a Co-Manufacturer or
Supplier for certain limited components or ingredients related to the
manufacturing or supplying of products that are part of or related to the
Licensed Trade Secrets and Know-How, provided that such party does not disclose
any of the Licensed Trade Secrets and Know-How to such Co-Manufacturer or
Supplier.

Section 4.6 Restrictions on Use of Restricted Technologies. Notwithstanding a
party’s right to sublicense under this ARTICLE IV, neither party may disclose
the Restricted Technologies to any third party, in any geography, including
Suppliers or Co-Manufacturers within one’s own Defined Territory, without the
written permission of the other party, which cannot be unreasonably withheld,
delayed or denied so long as appropriate confidentiality measures and Black Box
procedures are in place given the nature and sensitivity of the information.
However, a party may disclose a particular Restricted Technology to a third
party wherein such Restricted Technology was previously the subject of, or
licensed under, a Third Party Agreement pursuant to ARTICLE VI.

Section 4.7 Restrictions on Use of Licensed Trade Secrets and Know-How in Event
of a Sale or Transfer. Upon either party’s sale, transfer, assignment or other
divestiture or disposition (for purposes of this Section, a “transfer”) of a
part or the majority of any Business utilizing any Licensed Trade Secrets and
Know-How, the transferring party may transfer its rights to the transferee in
any related Licensed Trade Secrets and Know-How owned by, or licensed to, the
transferring party, in any geography, provided, however:

 

22



--------------------------------------------------------------------------------

(a) all restrictions with respect to the Licensed Trade Secrets and Know-How
shall remain in force and transferee will assume, in writing, all rights,
obligations and restrictions of the transferring party with respect to the
Licensed Trade Secrets and Know-How; and

(b) transferee shall not be granted any rights in or to such Licensed Trade
Secrets and Know-How with respect to a Key Overlap Business and/or Non-Key
Overlap Business in a Defined Territory of the other party unless, as of ninety
(90) days prior to the effective date of such transfer, the transferring party
has established a Substantial Presence within such Defined Territory of the
other party. As between the transferee and the non-transferring party (Group
Brands or Global Brands, as applicable), with respect to any Licensed Trade
Secrets and Know-How in a Defined Territory in which the transferring party did
not achieve a Substantial Presence as of ninety (90) days prior to the effective
date of such transfer, the non-transferring party shall be the sole and
exclusive owner or licensee, as applicable, and the transferee shall not be
granted a license, under such Licensed Trade Secrets and Know-How in any such
Defined Territory. Notwithstanding the terms of this Agreement, transferee’s
rights in and to the Licensed Trade Secrets and Know-How shall be fixed at the
time of such transfer, with respect to such Licensed Trade Secrets and Know-How,
and transferee shall have no further right to enter into any markets not granted
at the time of such transfer.

(i) Notwithstanding the above Section, with respect to the Restricted
Technologies, Restricted Technologies may only be transferred to the transferee
for use in such regions where such Restricted Technology is currently being used
for commercial purposes and where the business being transferred has generated
at least a Substantial Amount from products utilizing such Restricted
Technologies.

(c) Notwithstanding the above, with respect to Trade Secrets and Know-How
contained within Meridian and R&D Suite, upon either party’s transfer of a part
or the majority of any Business, the transferring party may only transfer those
Trade Secrets and Know-How of Meridian and R&D Suite, or portion thereof, that
are in use by the transferring party and are material to the business being
sold, whether such Trade Secrets and Know-How are owned by or licensed to the
transferring party at the time of the transfer of the transferring party’s
business to the transferee. The transferring party shall not provide a wholesale
copy of either Meridian or R&D Suite, or any other information of the other
party to which the transferring party does not have rights hereunder, to the
transferee absent written consent of the other party. All other restrictions
with respect to the Licensed Trade Secrets and Know-How shall apply to Meridian
and R&D Suite.

(d) In the event the transferring party transfers any Restricted Technology, the
transferring party shall ensure that the transferee that obtains such Restricted
Technology agrees to be subject to those restrictions and obligations set forth
herein with respect to such Restricted Technology effective as of the date of
such transfer. The transferring party shall ensure that the non-transferring
party is a third party beneficiary with respect to such obligations and
restrictions.

 

23



--------------------------------------------------------------------------------

(e) The restrictions set forth in this Section 4.7 shall not apply in the event
that the transferee is the other party to this Agreement (i.e. the transferee is
GroceryCo or SnackCo).

Section 4.8 Required License for a Party’s Business. If a party discovers that
certain Trade Secrets and Know-How existing as of the Distribution Date that
either: (a) are necessary to conduct the business of that party or (b) are
necessary to perform that party’s obligations under a Third Party Agreement; and
were intended by the parties to be licensed by one party to the other party but
were inadvertently listed in the Non-Licensed Trade Secrets and Know-How
Schedules, such party shall provide written notice to the other party. The
parties shall cooperate in good faith, and, if the parties are reasonably
satisfied that the Trade Secrets and Know-How were inadvertently omitted, they
shall amend the listings in the Schedules and license the Trade Secrets and
Know-How to the other party as applicable and provide the other party with all
copies of all applicable documentation required to practice the Trade Secrets
and Know-How. The parties agree to share equally any incremental costs
associated with licensing any such Trade Secrets and Know-How to the proper
party pursuant to this Section 4.8. If a party desires a license to Trade
Secrets and Know-How developed post-Separation that are not considered Licensed
Trade Secrets and Know-How pursuant to Section 7.1 or Section 7.2 in connection
with any rights and obligations under a Third Party Agreement, then the parties
shall engage in good faith negotiations to enter into an agreement governing the
license and royalty terms for any such Trade Secrets and Know-How; provided,
however, a party is under no obligation to disclose Trade Secrets and Know-How
developed post-Separation to the other party except as required under
Section 7.1 and Section 7.2.

Section 4.9 Duration. The licenses granted above to the Licensed Trade Secrets
and Know-How shall continue in perpetuity unless such license has been
terminated earlier pursuant to this Agreement.

ARTICLE V

LICENSED LCRB AND MGC RELATED INTELLECTUAL PROPERTY,

RIGHTS AND RESTRICTIONS

Section 5.1 LCRB Licensed Intellectual Property Rights.

(a) Group Brands grants to Global Brands a license to the LCRB Licensed Patents
identified in Schedule 5.1(a)(i) and the LCRB Licensed Trade Secrets and
Know-How identified in Schedule 5.1(a)(ii), collectively the LCRB Licensed
Intellectual Property, subject to the terms and conditions of this Agreement.
Global Brands may also sublicense its rights to the LCRB Licensed Intellectual
Property to its and their Affiliates and Subsidiaries for so long as they remain
its and their Affiliates and Subsidiaries. Group Brands retains all other rights
to the LCRB Licensed Intellectual Property unless specifically provided for
herein.

(i) Global Brands’ License to the LCRB Licensed Intellectual Property within the
LCRB Defined Territory. Within the LCRB Defined Territory Global Brands shall
have a perpetual, fully paid-up and royalty-free license (subject to this
Section 5.1) in and to the LCRB Licensed Intellectual Property to make, have
made, use, sell,

 

24



--------------------------------------------------------------------------------

offer for sale, supply or have supplied, import or have imported, export or have
exported any products or services, or practice any methods and make improvements
thereon subject to the terms and conditions of this Agreement.

(ii) Global Brands’ Optional Rights to LCRB Licensed Intellectual Property
within the LCRB Optional Market. Within the LCRB Optional Market and subject to
Global Brands’ payment to Group Brands of the Annual Optional Rights Fee,
payable each year upfront, until the third (3rd) anniversary of the Distribution
Date, Global Brands shall have a non-exclusive license in and to the LCRB
Licensed Intellectual Property to make, have made, use, sell, offer for sale,
supply or have supplied, import or have imported, export or have exported any
products or services, or practice any methods and make improvements thereon
subject to the terms and conditions of this Agreement. Provided Global Brands
has paid and continues to pay the Annual Optional Rights Fee, for each twelve
(12) month period for which an Annual Optional Rights Fee payment is made,
Global Brands’ rights shall include the receipt of: (a) all Derivatives of the
LCRB Licensed Intellectual Property, including any new intellectual property
solely owned and developed by GroceryCo (or its Affiliates or Subsidiaries)
directed to LCRB for use in any such countries or regions where Global Brands
has rights with respect to the LCRB Licensed Intellectual Property to make, have
made, use, sell, offer for sale, supply or have supplied, import or have
imported, export or have exported any products or services, or practice any
methods and make improvements thereon; and (b) access to the full-time
equivalent employees from GroceryCo (or its Affiliates or Subsidiaries) who are
knowledgeable on the LCRB Licensed Intellectual Property and who shall provide
assistance and services subject to the Project Statement between the parties as
set forth on Exhibit C. Upon the payment of the Total Optional Rights Fee,
Global Brands shall be granted a perpetual, fully paid-up, royalty-free,
non-exclusive and irrevocable license to the LCRB Licensed Intellectual Property
within the LCRB Defined Territory and the LCRB Optional Market, provided,
however, that upon the third (3rd) anniversary from the Distribution Date
(regardless of whether the applicable license fees have been paid or not),
Global Brands’ right to continue to receive, on a going forward basis, a license
to any new intellectual property solely owned and developed by GroceryCo (or its
Affiliates or Subsidiaries) directed to LCRB shall automatically lapse and its
access rights to the full-time equivalent employees from GroceryCo (or its
Affiliates or Subsidiaries) shall also terminate.

(1) Global Brands shall have the option, in its sole discretion and upon six
(6) months prior written notice to cancel the optional rights to the LCRB
Licensed Intellectual Property as set forth in Section 5.1(a)(ii). In the event
that Global Brands elects to cancel and does not pay the full Total Optional
Rights Fee, Global Brands’ optional rights as set forth in Section 5.1(a)(ii)
shall expire at the end of such twelve (12) month period in which the last
Annual Optional Rights Fee has been paid, but Global Brands shall retain a
perpetual, fully paid-up, royalty-free license (subject to this Section 5.1) to
the LCRB Licensed Intellectual Property within the LCRB Defined Territory and in
any of the countries or regions within the LCRB Optional Market in which SnackCo
has generated at least a Substantial Amount from products utilizing such LCRB
Licensed Intellectual Property by the end of such last twelve (12) month period
for which an Annual Optional Rights Fee payment has been paid.

(2) Notwithstanding any provision to the contrary, provided Global Brands makes
payments in accordance with the terms set forth in Section 5.1(a)(ii) and

 

25



--------------------------------------------------------------------------------

solely with respect to new intellectual property solely owed and developed by
either party (or its Affiliates or Subsidiaries), each party shall be required
to disclose to the other any and all new intellectual property related to the
LCRB technology for any period in which an Annual Optional Rights Fee has been
made under Section 5.1(a)(ii), regardless of whether such information is in the
form of an Invention Disclosure, Patent or is kept as a party’s Trade Secret and
Know-How.

(3) If Global Brands fails to make the initial Annual Optional Rights Fee at the
time of Separation, then Global Brands shall have no rights to the LCRB Licensed
Intellectual Property within the LCRB Optional Market or the right to receive
any new intellectual property solely owed and developed by GroceryCo (or its
Affiliates or Subsidiaries) or any right to the full-time equivalent employees
from GroceryCo (or its Affiliates or Subsidiaries) as provided for in
Section 5.1(a)(ii).

(4) Notwithstanding any provision to the contrary, with respect to new
intellectual property related to the LCRB technology developed by a party at any
time after the Total Optional Rights Fee has been paid, or at any time after the
end of the last twelve (12) month period for which an Annual Optional Rights Fee
payment has been paid if the Total Optional Rights Fee has not been achieved,
such new intellectual property shall be owned by the developing party with no
obligation or requirement to disclose such new intellectual property to the
other party, provided, however, that this provision shall not affect a party’s
rights or obligations with respect to any Licensed Intellectual Property.

(b) Two (2) Year Exclusivity Period within the LCRB Defined Territory. Global
Brands’ license to the LCRB Licensed Intellectual Property shall be exclusive
within the LCRB Defined Territory for a two (2) year period following the
Distribution Date subject to the terms and conditions of this Agreement. At the
conclusion of this two (2) year period, or in the event exclusivity lapses
beforehand under the terms and conditions of this Agreement, Group Brands (and
its and their Affiliates and Subsidiaries) may use the LCRB Licensed
Intellectual Property in any country within the LCRB Defined Territory via
Direct Entry.

(c) Extended Three (3) to Ten (10) Year Exclusivity Period within the LCRB
Defined Territory. Subject to Section 5.1(f), neither Group Brands (nor its
Affiliates or Subsidiaries) may use the LCRB Licensed Intellectual Property in
any country within the LCRB Defined Territory via a Co-Manufacturer or Supplier
until the third (3rd) anniversary of the Distribution Date.

(i) If by the third (3rd) anniversary of the Distribution Date, SnackCo
generates a Substantial Amount in the Philippines, GCC Countries or Latin
American Countries within a twelve (12) month period from products utilizing the
LCRB Licensed Intellectual Property, Global Brands’ license to the LCRB Licensed
Intellectual Property shall continue to be exclusive in the Philippines, GCC
Countries or Latin American Countries through the tenth (10th) anniversary from
the Distribution Date with respect to Group Brands’ (and its and their
Affiliates and Subsidiaries) ability to use the LCRB Licensed Intellectual
Property in the Latin American Countries via a Co-Manufacturer or Supplier. If
by the third (3rd) anniversary of the Distribution Date, SnackCo’s revenues in
the Latin American Countries failed to generate a Substantial Amount within a
twelve (12) month period from products utilizing the LCRB Licensed Intellectual
Property, Group Brands (and its and their Affiliates and Subsidiaries) may use
the LCRB Licensed Intellectual Property in the Latin American Countries via a
Co-Manufacturer or Supplier subject to Section 5.1(f).

 

26



--------------------------------------------------------------------------------

(d) The exclusive license to Global Brands granted in Section 5.1(b) or
Section 5.1(c) shall immediately lapse with respect to certain Latin American
Countries, as set forth in this Section below and Group Brands (and its and
their Affiliates and Subsidiaries) may use the LCRB Licensed Intellectual
Property in any of such Latin America Countries via any means, including via a
Co-Manufacturer or Supplier (Section 5.1(f)), in the event the following all
apply:

(i) any competitor (whether by brand name or under a private label) enters into
Mexico, Brazil or Argentina using substantially similar technology to LCRB;

(ii) with respect to Group Brands’ ability to enter into either Mexico or
Caricam, if such competitor in Mexico achieves at least a five percent (5%) ACV
in either Mexico; or with respect to Group Brands’ ability to enter into South
America, such competitor in South America achieves at least a five percent
(5%) ACV in either Brazil or Argentina; and

(iii) SnackCo failed to generate a Substantial Amount in Latin America within
the most recent twelve (12) month period from products utilizing the LCRB
Licensed Intellectual Property by the time in which a competitor has obtained
entry pursuant to Section 5.1(d)(i) and Section 5.1(d)(ii).

(e) Notwithstanding the above and subject to the terms and conditions of this
Agreement, neither party may sell a concentrated coffee product using the LCRB
Licensed Intellectual Property in a Defined Territory of the other party with
respect to the other party’s coffee business until the second (2nd) anniversary
of the Distribution Date.

(f) Neither party may license the LCRB Licensed Intellectual Property to a third
party or to or with any Co-Manufacturer or Supplier provided, however, neither
party shall be restricted from using a Co-Manufacturer or Supplier for certain
limited components of manufacturing LCRB provided that such party does not
disclose any of the LCRB Intellectual Property to such Co-Manufacturer or
Supplier.

(g) Notwithstanding Section 5.1(f), a party may, with respect to products
covered by or utilizing the LCRB Licensed Intellectual Property that are
produced by and in a plant owned by that party:

(i) enter into an agreement with a third party governing the distribution of
such products regardless of the brand the products are marketed under, so long
as the party or the third party does not sell the products into the LCRB Defined
Territory (in the case of GroceryCo) or any country or region that is not within
its LCRB Defined Territory or its LCRB Optional Market (in the case of SnackCo)
during any period of time where the other party has exclusive rights to such
LCRB Licensed Intellectual Property as set forth in Section 5.1; and

(ii) during the first two (2) years after the Distribution Date, sell such
products to its customers, including for shipment to retail outlets outside of
the LCRB Defined Territory (in the case of GroceryCo) or within its LCRB Defined
Territory and its LCRB

 

27



--------------------------------------------------------------------------------

Optional Market (in the case of SnackCo); provided, however, that beginning upon
the second (2nd) anniversary of the Distribution Date, a party may, subject to
any exclusivity rights the other party may have, ship such products to its
customers in any country or region.

(h) GroceryCo and SnackCo shall enter into a separate supply agreement whereby
GroceryCo agrees to manufacture and supply SnackCo with products or parts
thereof that are covered by or utilize the LCRB Licensed Intellectual Property.
The term of the separate supply agreement shall be for a term of up to five
(5) years unless extended by the parties. For any new intellectual property that
is developed under such separate supply agreement, ownership and licensing of
such developed intellectual property shall be governed by the terms of this
Agreement.

(i) For the purposes of this Section 5.1, the restrictions and limitations of
LCRB do not apply to Aladdin IP or Bud IP. Aladdin IP shall be governed by the
limitations and restrictions as those of Powdered Beverages as noted in Schedule
1.2(b) and Schedule 1.2(c), and Bud IP shall be governed by the limitations and
restrictions as those of Coffee as noted in Schedule 1.2(b) and Schedule 1.2(c).

Section 5.2 MGC Licensed Intellectual Property Rights.

(a) Global Brands grants to Group Brands a license to the MGC Licensed Patents
identified in Schedule 5.2(a)(i) and the MGC Licensed Trade Secrets and Know-How
identified in Schedule 5.2(a)(ii), collectively the MGC Licensed Intellectual
Property, subject to the terms and conditions of this Agreement. Group Brands
may also sublicense its rights to the MGC Licensed Intellectual Property to its
and their Affiliates and Subsidiaries for so long as they remain its and their
Affiliates and Subsidiaries. Global Brands retains all other rights to the MGC
Licensed Intellectual Property unless specifically provided for herein.

(i) Group Brands’ License to MGC Licensed Intellectual Property within the MGC
Defined Territory. Within the MGC Defined Territory, Group Brands shall have a
perpetual, fully paid-up and royalty-free license (subject to this Section 5.2)
in and to the MGC Licensed Intellectual Property to make, have made, use, sell,
offer for sale, supply or have supplied, import or have imported, export or have
exported any products or services, or practice any methods and make improvements
thereon subject to the terms and conditions of this Agreement.

(ii) Group Brands’ Optional Rights to MGC Licensed Intellectual Property within
the MGC Optional Market. Within the MGC Optional Market and subject to Group
Brands’ payment to Global Brands of the Annual Optional Rights Fee, payable each
year upfront, until the third (3rd) anniversary of the Distribution Date, Group
Brands shall have a non-exclusive license in and to the MGC Licensed
Intellectual Property to make, have made, use, sell, offer for sale, supply or
have supplied, import or have imported, export or have exported any products or
services, or practice any methods and make improvements thereon subject to the
terms and conditions of this Agreement. Provided Group Brands has paid and
continues to pay the Annual Optional Rights Fee, for each twelve (12) month
period for which an Annual Optional Rights Fee payment is made, Group Brands’
rights shall include the receipt of: (a) all

 

28



--------------------------------------------------------------------------------

Derivatives of the MGC Licensed Intellectual Property, including any new
intellectual property solely owned and developed by SnackCo (or its Affiliates
or Subsidiaries) directed to MGC for use in any such countries or regions where
Group Brands has rights with respect to the MGC Licensed Intellectual Property
to make, have made, use, sell, offer for sale, supply or have supplied, import
or have imported, export or have exported any products or services, or practice
any methods and make improvements thereon; and (b) access to the full-time
equivalent employees from SnackCo (or its Affiliates or Subsidiaries) who are
knowledgeable on the MGC Licensed Intellectual Property and who shall provide
assistance and services subject to the Project Statement between the parties as
set forth on Exhibit D. Upon the payment of the Total Optional Rights Fee, Group
Brands shall be granted a perpetual, fully paid-up, royalty-free, non-exclusive
and irrevocable license to the MGC Licensed Intellectual Property within the MGC
Defined Territory and LCRB Optional Market, provided, however, that upon the
third (3rd) anniversary from the Distribution Date (regardless of whether the
applicable license fees have been paid or not), Group Brands’ right to continue
to receive, on a going forward basis, a license to any new intellectual property
solely owned and developed by SnackCo (or its Affiliates or Subsidiaries)
directed to MGC shall automatically lapse and its access rights to the full-time
equivalent employees from SnackCo (or its Affiliates or Subsidiaries) shall also
terminate.

(1) Group Brands shall have the option, in its sole discretion and upon six
(6) months prior written notice to cancel the optional rights to the MGC
Licensed Intellectual Property as set forth in Section 5.2(a)(ii). In the event
that Group Brands elects to cancel and does not pay the full Total Optional
Rights Fee, Group Brands’ optional rights as set forth in Section 5.2(a)(ii)
shall expire at the end of such twelve (12) month period in which the last
Annual Optional Rights Fee has been paid, but Group Brands shall retain a
perpetual, fully paid-up, royalty-free license (subject to this Section 5.2) to
the MGC Licensed Intellectual Property within the MGC Defined Territory and in
any of the following countries or regions within the MGC Optional Market in
which GroceryCo has generated at least a Substantial Amount from products
utilizing such MGC Licensed Intellectual Property by the end of such last twelve
(12) month period for which an Annual Optional Rights Fee payment has been paid.

(2) Notwithstanding any provision to the contrary, provided Group Brands makes
payments in accordance with the terms set forth in Section 5.2(a)(ii), and
solely with respect to new intellectual property solely owed and developed by
either party (or its Affiliates or Subsidiaries), each party shall be required
to disclose to the other any and all new intellectual property related to the
MGC technology for any period in which an Annual Optional Rights Fee has been
made, regardless of whether such information is in the form of an Invention
Disclosure, Patent or is kept as a party’s Trade Secret and Know-How.

(3) If Group Brands fails to make the initial Annual Optional Rights Fee on the
Distribution Date, then Group Brands shall have no rights to the MGC Licensed
Intellectual Property within the MGC Optional Market or the right to receive any
new intellectual property solely owed and developed by SnackCo (or its
Affiliates or Subsidiaries) or any right to the full-time equivalent employees
from GroceryCo (or its Affiliates or Subsidiaries) as provided for in
Section 5.2(a)(ii).

 

29



--------------------------------------------------------------------------------

(4) Notwithstanding any provision to the contrary, with respect to new
intellectual property related to the MGC technology developed by a party at any
time after the Total Optional Rights Fee has been paid, or at any time after the
end of the last twelve (12) month period for which an Annual Optional Rights Fee
payment has been paid if the Total Optional Rights Fee has not been achieved,
such new intellectual property shall be owned by the developing party with no
obligation or requirement to disclose such new intellectual property to the
other party, provided, however, that this provision shall not affect a party’s
rights or obligations with respect to any Licensed Intellectual Property.

(b) Two (2) Year Exclusivity Period within the MGC Defined Territory. Group
Brands’ license to the MGC Licensed Intellectual Property shall be exclusive
within the MGC Defined Territory for a two (2) year period following the
Distribution Date, subject to the terms and conditions of this Agreement. At the
conclusion of this two (2) year period, or in the event exclusivity lapses
beforehand under the terms and conditions of this Agreement, Global Brands (and
its and their Affiliates and Subsidiaries) may use the MGC Licensed Intellectual
Property within the MGC Defined Territory via Direct Entry.

(c) Extended Three (3) to Ten (10) Year Exclusivity Period within the MGC
Defined Territory. Subject to Section 5.2(e), neither Global Brands (nor its
Affiliates or Subsidiaries) may use the MGC Licensed Intellectual Property
within the MGC Defined Territory via a Co-Manufacturer or Supplier until the
third (3rd) anniversary of the Distribution Date.

(i) If by the third (3rd) anniversary of the Distribution Date, GroceryCo
generates a Substantial Amount within any of the countries within the MGC
Defined Territory within a twelve (12) month period from products utilizing the
MGC Licensed Intellectual Property, Group Brands’ license to the MGC Licensed
Intellectual Property shall continue to be exclusive in the MGC Defined
Territory, as applicable, through the tenth (10th) anniversary from the
Distribution Date with respect to Global Brands’ (and its and their Affiliates
and Subsidiaries) ability to use the MGC Licensed Intellectual Property in the
MGC Defined Territory via a Co-Manufacturer or Supplier. If by the third
(3rd) anniversary of the Distribution Date, GroceryCo’s revenues in any country
outside the Optional Rights Market failed to generate a Substantial Amount
within a twelve (12) month period from products utilizing the MGC Licensed
Intellectual Property, Global Brands (and its and their Affiliates and
Subsidiaries) may use the MGC Licensed Intellectual Property in the MGC Defined
Territory via a Co-Manufacturer or Supplier subject to Section 5.2(e).

(d) The exclusive license to Group Brands granted in Section 5.2(b) or
Section 5.2(c) shall immediately lapse with respect to any country within the
MGC Defined Territory, as set forth below, and Global Brands may use the MGC
Licensed Intellectual Property in the particular jurisdiction via any means,
including via a Co-Manufacturer or Supplier (subject to Section 5.2(e)), in the
event the following all apply:

(i) any competitor (whether by brand name or under a private label) enters into
a country within the MGC Defined Territory using substantially similar
technology to MGC;

(ii) with respect to Global Brands’ ability to enter into a country within the
MGC Defined Territory, such competitor achieves at least a five percent (5%) ACV
in a particular country within the MGC Defined Territory; and

 

30



--------------------------------------------------------------------------------

(iii) GroceryCo failed to generate a Substantial Amount within a particular
country within the MGC Defined Territory, within the most recent twelve
(12) month period from products utilizing the MGC Licensed Intellectual Property
by the time in which a competitor has obtained entry pursuant to
Section 5.2(d)(i) and Section 5.2(d)(ii).

(e) Neither party may license the MGC Licensed Intellectual Property to a third
party or to or with any Co-Manufacturer or Supplier, provided, however, neither
party shall be restricted from using a Co-Manufacturer or Supplier for certain
limited components of manufacturing MGC provided that such party does not
disclose any of the MGC Intellectual Property to such Co-Manufacturer or
Supplier. However, both parties may license MGC Licensed Intellectual Property
to those Approved Third Parties as identified in Schedule 6.1, provided that if
Global Brands’ consent is required for such license, such consent shall not be
unreasonably withheld, delayed or denied.

(f) Notwithstanding Section 5.2(e), a party may, with respect to products
covered by or utilizing the MGC Licensed Intellectual Property that are produced
by and in a plant owned by that party:

(i) enter into an agreement with a third party governing the distribution of the
products regardless of the brand the products are marketed under, so long as the
party or the third party does not sell the products into the MGC Defined
Territory (in the case of SnackCo) or in any country or region that is not
within its MGC Defined Territory or its MGC Optional Market (in the case of
GroceryCo) during any period of time where the other party has exclusive rights
to such MGC Licensed Intellectual Property as set forth in Section 5.2; and

(ii) during the first two (2) years after the Distribution Date, sell such
products to its customers, including for shipment to retail outlets outside of
the MGC Defined Territory (in the case of SnackCo) or within its MGC Defined
Territory and its MGC Optional Market (in the case of GroceryCo); provided,
however, that beginning upon the second (2nd) anniversary of the Distribution
Date, a party may, subject to any exclusivity rights the other party may have,
ship such products to its customers in any country or region.

(g) SnackCo and GroceryCo shall enter into a separate supply agreement whereby
SnackCo agrees to manufacture and supply GroceryCo with products or parts
thereof that are covered by or utilize the MGC Licensed Intellectual Property.
The term of the separate supply agreement shall be for a term of up to five
(5) years unless extended by the parties. For any new intellectual property that
is developed under such separate supply agreement, ownership and licensing of
such developed intellectual property shall be governed by the terms of this
Agreement.

ARTICLE VI

THIRD PARTY AGREEMENTS

Section 6.1 Licensed Intellectual Property Subject to Third Party Rights or
Agreements. Each party acknowledges the existence of Third Party Agreements and
any continuing obligations and restrictions that are set forth in the Third
Party Agreements and agrees that it has copies of such Third Party Agreements as
it may reasonably require. To the

 

31



--------------------------------------------------------------------------------

extent any intellectual property is jointly owned by a party and a third party
pursuant to a Third Party Agreement, this Agreement shall not be construed to
convey any rights to such intellectual property that is not permissible under
such Third Party Agreement. The parties agree to cooperate and to take necessary
steps, within their control, to ensure each party’s rights and obligations under
this Agreement do not cause a party to be in breach of such Third Party
Agreement. The parties further agree to cooperate and to take necessary steps,
within their control, and if necessary, to effectuate the assignment or license
of Licensed Intellectual Property in the specified territory pursuant to such
Third Party Agreements. Except as set forth in Section 7.1 and Section 7.2, this
Agreement shall not be construed as requiring a party that is not a party
post-Separation to a Third Party Agreement to disclose, assign or license new
intellectual property to the other party or to a third party under any such
Third Party Agreement. Each party further agrees that upon becoming aware of any
provision in this Agreement or in a Third Party Agreement entered into prior to
the Distribution that was not identified in Schedule 6.1 that would cause a
breach of either agreement, to notify the other party. The parties shall
reasonably consult and cooperate with each other in connection with any such
Third Party Agreement. The parties agree that this Agreement shall not be
construed as making any third party a beneficiary under this Agreement.

Section 6.2 Indemnification by Licensee for Third Party Agreements. As between
Group Brands and Global Brands and its and their Affiliates and Subsidiaries,
the party who is the licensee of Licensed Intellectual Property that is subject
to a Third Party Agreement shall indemnify, defend and hold the other party
(i.e., licensor) and its and their Affiliates and Subsidiaries and each of its
and their respective officers, directors, employees, shareholders, agents and
representatives (collectively, the “Indemnified Parties”) harmless from and
against any and all Liabilities of the Indemnified Parties relating to, arising
out of or resulting from any claim that the licensee’s use of the Licensed
Intellectual Property is in breach of or otherwise runs afoul of the Third Party
Agreement, including as against any claim that the licensee’s use of the
Licensed Intellectual Property infringes, misappropriates or otherwise uses the
Licensed Intellectual Property in violation of any restrictions set forth in
such Third Party Agreement.

ARTICLE VII

DEVELOPMENT, PROSECUTION AND MAINTENANCE OF

LICENSED INTELLECTUAL PROPERTY

Section 7.1 Derivatives of Licensed Patents. The parties acknowledge that either
party may make improvements, modifications or derivatives of the Licensed
Patents (“Derivative”). Where a party seeks to file a Patent application on any
such Derivative (referred to as a “Derivative Patent Application”), the parties
agree as follows:

(a) if a party seeks to file a Derivative Patent Application and such party
believes that a claim of priority to a Licensed Patent is required, or if a
party believes that such Derivative Patent Application may be rejected by the
U.S. Patent and Trademark Office, or such other foreign intellectual property
office in the subject jurisdiction absent common inventorship and/or ownership
by one party of both the Derivative Patent Application and the Licensed Patent,
then the following provisions apply:

(i) if the party is the licensee, then that party will provide a full and
complete copy of the Derivative Patent Application for filing to the owner. Upon
receipt of the

 

32



--------------------------------------------------------------------------------

application, the owner shall file or cause to be filed such application in its
own name, as applicable or allowable under the law in the relevant jurisdiction,
within forty-five (45) days of receipt thereof, or as otherwise mutually agreed
upon between the parties. The licensee shall also consult with the owner with
respect to the Patent application to the extent the Patent application may
affect the validity or scope of the owner’s Licensed Patent(s). The owner’s and
licensee’s rights in and to the Derivative Patent application (and any Patent
issuing therefrom) shall be the same as their rights to the underlying Licensed
Patent and on the same terms and subject to the same restrictions, or

(ii) if the party is the owner, then the owner shall file the Derivative Patent
Application in its own name and shall provide a full and complete copy of the
Derivative Patent Application to the licensee. The owner’s and licensee’s rights
to the Derivative Patent Application (and any Patent issuing therefrom) shall be
the same as their rights to the underlying Licensed Patent and on the same terms
and subject to the same restrictions.

(b) Notwithstanding anything set forth in Section 7.1(a):

(i) the party who conceived of or developed the improvements, modifications or
derivatives shall be responsible for the drafting and initial preparation of the
Patent application.

(ii) Except with respect to improvements, modifications or derivatives of LCRB
and MGC for so long as a party is paying for the licensed rights thereof subject
to Section 5.1(a) and Section 5.2(a), respectively, neither party shall be
prevented from making any improvements, modifications or derivatives of the
Licensed Patents and retaining such Derivatives as a Trade Secret of such
developing party. In the event a party maintains a Derivative as a Trade Secret,
such party shall be under no obligation to disclose the Derivative to the other
Party and shall have no obligation to grant any right or license to the other
party hereunder with respect to any such Derivative. Further, a party’s right to
maintain a Derivative as such party’s Trade Secret shall not prevent the other
party from independently developing and preparing its own Derivatives, including
filing a Derivative Patent Application on the same or substantially similar
Derivative.

(iii) Except with respect to improvements, modifications or derivatives of LCRB
and MGC for so long as a party is paying for the licensed rights thereof subject
to Section 5.1(a) and Section 5.2(a), respectively, neither party has any
obligation to disclose or provide copies to the other party any other Derivative
Patent Applications or any other Patent applications that do not fall within the
provisions of Section 5.1, Section 5.2, or Section 7.1(a). In other words, if
either party conceives of a Derivative Patent Application wherein the party
believes that no claim of priority to a Licensed Patent is necessary and/or
believes that the Derivative Patent Application would not be rejected by the
U.S. Patent and Trademark Office, or such other foreign intellectual property
office in the subject jurisdiction based on lack of common inventorship and/or
ownership with a Licensed Patent, then such Derivative Application is not
subject to the requirements of this Section 7.1(a) and such party shall be under
no obligation to disclose the Derivative or any associated Derivative Patent
Application to the other party, and the other party has no rights to any
Derivative, Derivative Patent Application or Patent issuing therefrom.

 

33



--------------------------------------------------------------------------------

(c) The parties agree that copies of any Derivative Patent Applications,
including any non-public information regarding any Derivative or Derivative
Patent Application, that are exchanged between the parties pursuant to this
Section 7.1 shall be treated as confidential and shall be used solely in
accordance with the terms of this Agreement and within the scope of the
applicable license.

(d) The parties agree to execute any documents with respect to a Derivative
Patent Application as may be required by the parties to effectuate the rights
and obligations in this Section 7.1.

Section 7.2 Pipeline Invention Disclosures and Patents. Notwithstanding
Section 7.1, with respect to Invention Disclosures prepared within six
(6) months from the Distribution Date and Patent applications submitted or filed
within eighteen (18) months from the Distribution Date, the parties agree as
follows:

(a) excluding the Invention Disclosures contained on Schedule 2.1(b) and
Schedule 2.1(c), any new Invention Disclosures prepared within the first six
(6) months following the Distribution Date that relate to the Key Overlap
Business or new Invention Disclosures based upon research and development
related to or arising out of each party’s packaging or research groups, each
party shall, at its own expense, provide copies of any such Invention Disclosure
to the other party’s IP counsel, chief scientific officer and executive in
charge of the applicable business unit within thirty (30) days of the initial
preparation of such Invention Disclosure. If a Patent application is filed based
on such Invention Disclosure, the other party shall be granted a license in and
to such Patent application (and any Patent issuing therefrom) and the applicable
Patent application shall be classified as a Licensed Patent owned by the filing
party with the non-filing party obtaining a license under such Patent
application (and any Patent issuing therefrom) subject to and on the same terms
and conditions as the party is granted to Licensed Patents within the Key
Overlap Business.

(b) Excluding the scheduled Patent applications contained on Schedule 2.1(b) and
Schedule 2.1(c), for all Patent applications filed within the first six
(6) months following the Distribution Date that relate to the Key Overlap
Business or new Patent applications based upon research and development related
to or arising out of each party’s packaging or research groups, the party filing
the application shall, at its own expense, provide copies of any such Patent
application as filed, within thirty (30) days of such filing, together with
notice of its filing date and serial number, to the other party’s IP counsel,
chief scientific officer and executive in charge of the applicable business
unit. The non-filing party shall be granted a license in and to such Patent
application (and any Patent issuing therefrom) and the applicable Patent
application shall be classified as a Licensed Patent owned by the filing party
with the non-filing party obtaining a license under such Patent application (and
any Patent issuing therefrom) subject to and on the same terms and conditions as
the party is granted to Licensed Patents within the Key Overlap Business.

(c) For Patent applications within the Key Overlap Business filed by either
party after the initial six (6) months and up to and through the initial
eighteen (18) months following the Distribution Date and for all Patent
applications filed by either party that relate to either the Key Overlap
Business or Non-Key Overlap Business and including all Patent applications based

 

34



--------------------------------------------------------------------------------

upon research and development related to or arising out of each party’s
packaging or research groups filed up to and through the initial eighteen
(18) months following the Distribution Date, each party shall, at its own
expense, provide copies of any such Patent application as filed, within thirty
(30) days of such filing, together with notice of its filing date and serial
number, to the other party’s IP counsel, chief scientific officer and executive
in charge of the applicable business unit. The parties shall then mutually
determine whether rights to such Patent application would have been granted to
the other party had the Distribution not yet occurred. In the event the parties
agree that each party should have received rights in and to the Patent
application and any Patent issuing therefrom, the Patent application shall be
classified as a Licensed Patent owned by the filing party with the non-filing
party obtaining a license under such Patent application (and any Patent issuing
therefrom) subject to and on the same terms and conditions as the party is
granted to Licensed Patents within the applicable Key Overlap Business and
Non-Key Overlap Business.

(d) The parties agree that copies of any Invention Disclosure or Patent
application, including any non-public information regarding any Invention
Disclosure or Patent application, that are exchanged between the parties
pursuant to this Section 7.2 shall be treated as confidential.

(e) The parties agree that the party who develops and seeks to file such
Derivative Patent Application shall be responsible for the draft and preparation
and associated costs of such Derivative Patent Application.

(f) The parties agree to execute any documents as may be required by the parties
to effectuate the rights and obligations in this Section 7.2.

Section 7.3 Party’s Abandonment of Licensed Patents.

(a) With respect to Licensed Patents owned by a party or any Invention
Disclosure scheduled as a Licensed Patent or disclosed under Section 7.1, if
that party decides that it is no longer interested in prosecuting and/or
maintaining one or more Licensed Patents at any time, then the owner of the
Licensed Patent(s) or the applicable Invention Disclosure shall give written
notice to the licensee of such Licensed Patent or Invention Disclosure within
three (3) months of a non-extended filing deadline for maintenance fees and
annuities or within thirty (30) days of any non-extended deadline related to the
prosecution of a Licensed Patent or its decision not to proceed with the
preparation of a Patent application with respect to such Invention Disclosure of
its intention to cease prosecution and/or maintenance, or not to proceed with an
extension of the Licensed Patent and shall permit the licensee, at the
licensee’s sole discretion, to either direct the prosecution or maintenance or
proceed with the extension under the owner’s name but at licensee’s own costs
and expenses, or if and only if the owner elects to abandon the entire Licensed
Patent family, the licensee may continue prosecution or maintenance or proceed
with the extension at its own costs and expense. If the owner elects to abandon
the entire Licensed Patent family, and if the licensee elects to continue the
prosecution or maintenance or to proceed with the extension, the owner of the
Licensed Patent or the applicable Invention Disclosure shall execute such
documents and perform such acts at the licensee’s expense as may be reasonably
necessary to effect an assignment of such Licensed Patent or Invention
Disclosure (and as applicable other Patents in the same Licensed Patent family)
to the licensee in a timely manner, and more generally to permit the licensee to
continue

 

35



--------------------------------------------------------------------------------

such prosecution and maintenance or to proceed with the extension. Any Patents
and Patent applications so assigned shall not be considered Licensed Patents as
of the date of such assignment. A party abandoning a Patent or Patent
application pursuant to this Section 7.3(a) shall have no right, title and/or
interest in and to such abandoned Patents and Patent applications, including any
rights to license, exploit or practice (or exclude others from using, practicing
or exploiting) in any way any such abandoned Patents and Patent applications.

(b) With respect to Licensed Patents owned by a party, if the non-owning party
decides that it is no longer interested in sharing in any costs with the owner
with respect to prosecuting and/or maintaining a Licensed Patent, then the
licensee of the Licensed Patent shall give notice to the owner of such Licensed
Patent within three (3) months of a non-extended filing deadline for maintenance
fees and annuities or within thirty (30) days of any non-extended deadline
related to the prosecution of a Licensed Patent of its intention to cease
sharing in the expense of prosecution and/or maintenance, or with respect to an
extension, of any Licensed Patent. In such case the owner may continue, at its
discretion, prosecution or maintenance or proceed with the extension at its own
costs and expense. Any Patents and Patent applications where the licensee ceases
to participate in or share the costs of such prosecution, maintenance or
extension shall not be considered Licensed Patents as of the date the licensee
ceases to share in the applicable costs and the licensee shall have no right,
title or interest in and to such Patents or Patent applications, including any
rights to license, exploit or practice (or exclude others from using, practicing
or exploiting) in any way any such Patents and Patent applications. Provided,
however, that if neither party elects to continue such prosecution, maintenance
or extension, or if both decide to abandon the Patent, then neither party may
restrict the other from exploiting, practicing or using the applicable abandoned
Licensed Patents subject to any other patent rights held by a respective party.

(c) In the event that neither party desires to further prosecute, maintain or
extend a Licensed Patent in a particular jurisdiction, then the applicable
Licensed Patent shall go abandoned and neither party may restrict the other from
exploiting, practicing or using the applicable abandoned Licensed Patents
subject to any other patent rights held by a respective party.

Section 7.4 Foreign Prosecution of Licensed Patents. With respect to Licensed
Patents where the decision to file in certain foreign jurisdictions has not been
determined prior to Separation, the parties shall engage in good faith
discussions regarding the filing of patent applications directed to the Licensed
Patents in other jurisdictions.

(a) In the event that the owner of the Licensed Patent decides that it is not
interested in prosecuting one or more of the Licensed Patents in such foreign
jurisdictions, then the owner of the Licensed Patent(s) shall give written
notice to the non-owner within thirty (30) days of any non-extended deadline
related to the filing deadline for foreign filing of a Licensed Patent and shall
permit the non-owner, at the non-owner’s sole discretion, to either direct the
prosecution under the owner’s name but at the non-owner’s own costs and
expenses. With respect to each such foreign jurisdiction in which the owner
elected not to participate or share in the costs of prosecuting the foreign
Patent application, such foreign Patents and Patent applications shall not be
considered Licensed Patents, solely with respect to the applicable foreign
jurisdiction. The owner of the underlying Licensed Patent shall have no right,
title and or

 

36



--------------------------------------------------------------------------------

interest in and to such foreign Patents and Patent applications, including any
rights to license, exploit or practice (or exclude others from using, practicing
or exploiting) in any way any such foreign filings, solely with respect to each
such jurisdiction in which the owner did not participate and share in the costs
of prosecuting the foreign Patent application.

(b) In the event the non-owner decides that it is not interested in prosecuting
one or more of the Licensed Patents in such foreign jurisdictions, then such
non-owner shall give notice to the owner of such Licensed Patent(s) within
thirty (30) days of any non-extended deadline related to the filing deadline for
foreign filing of a Licensed Patent. In such case the owner may continue
prosecution, at its discretion and at its own costs and expense. With respect to
each such foreign jurisdiction in which the non-owner elected not to participate
or share in the costs of prosecuting the foreign Patents and Patent
applications, such foreign Patents and Patent applications shall not be
considered Licensed Patents, solely with respect to the applicable foreign
jurisdiction. The non-owner of the underlying Licensed Patents shall have no
right, title or interest in and to such foreign Patents or Patent applications,
including any rights to license, exploit or practice (or exclude others from
using, practicing or exploiting) in any way any such foreign Patents and Patent
applications.

(c) If neither party elects to file a Licensed Patent in a foreign jurisdiction,
then neither party may restrict the other from exploiting, practicing or using
the applicable Licensed Patents, subject to any other patent rights held by a
respective party, in each such application foreign jurisdiction in which the
parties mutually elected not to file in.

(d) A party’s decision to file or not to file in any particular foreign
jurisdiction shall not affect either party’s rights, obligations or limitations
otherwise set forth in this Agreement, including with respect to the underlying
Licensed Patent.

Section 7.5 Further Assurances. The parties shall, and shall cause their
respective Affiliates and Subsidiaries to, execute and deliver such instruments
of assignment, conveyance and transfer and take such other actions as are
necessary to memorialize or perfect the assignments provided for in this ARTICLE
VII. The parties shall share equally in such costs associated with the filing or
recording of assignments in the relevant jurisdictions, provided however that in
each case above, the applicable assignee shall be solely responsible for
preparing, filing and/or recording any assignment, transfer or change of name
documents relating to the Intellectual Property or any other documents necessary
to record ownership of the Intellectual Property in the applicable assignee’s
name, including the Patent Assignment. The applicable assignee agrees to use
reasonable efforts to promptly file with the U.S. Patent and Trademark Office,
or such other foreign intellectual property office as applicable, any necessary
documents relating to the assignment, transfer, conveyance and delivery of title
and ownership of the Intellectual Property to the assignee.

Section 7.6 Allocation of Patent Prosecution Costs.

(a) Unless specifically provided for in this Agreement or in one of the
Ancillary Agreements incident to the Distribution, each party shall be
responsible for all prosecution, maintenance and extension costs relating to
each party’s own Non-Licensed Patents. For purposes of this Section, prosecution
costs associated with a party’s Non-Licensed

 

37



--------------------------------------------------------------------------------

Patents shall include costs associated with any interference, opposition,
derivation, reexamination, reissue or other proceeding at the U.S. Patent and
Trademark Office, or such other foreign intellectual property office.

(b) Subject to each party’s right to abandon Patents under Section 7.3, and
subject to Section 7.6(c), with respect to the Licensed Patents, the parties
agree that the cost of patent prosecution, maintenance and extensions thereof
shall be shared as follows:

(i) During the initial two (2) years after Separation, the party having
exclusive rights to the Licensed Patents for the Key Overlap Business in its
Defined Territory shall be responsible for all costs of such prosecution,
maintenance and extensions of the Patents. After the initial two (2) years from
the Distribution Date, each party shall be responsible for fifty percent
(50%) of the costs of prosecution, maintenance and extensions of the applicable
Licensed Patents.

(ii) Beginning immediately after Distribution, each party shall be responsible
for fifty percent (50%) of the costs of prosecution, maintenance and extensions
of the Licensed Patents in any Undefined Territory.

(iii) Notwithstanding the above, with respect to any Licensed Patent that a
third party has exclusive rights to in a particular country or region, including
as provided for in any Third Party Agreement, the party (who either has the
contractual relationship with such third party or who otherwise receives
compensation from such third party based upon the third party’s exclusive rights
to the Licensed Patent) shall be responsible for all costs within such country
or region relating to the prosecution, maintenance and extensions of the
Licensed Patent during any period in which the third party has exclusive rights.

(c) Regarding the following categories of prosecution costs associated with the
Licensed Patents, the parties further agree as follows:

(i) if a third party initiates interference, opposition, derivation,
reexamination or other proceeding at the U.S. Patent and Trademark Office, or
such other foreign intellectual property office regarding a Licensed Patent,
the party with knowledge thereof shall notify the other party within thirty
(30) days. The parties shall then engage in good faith to determine a mutually
acceptable approach for responding to and managing the conduct of the third
party proceeding and the costs associated with such proceeding shall be
allocated as provided in Section 7.6(b).

(ii) If a party decides to initiate an interference, opposition, derivation,
reexamination, reissue or other proceeding at the U.S. Patent and Trademark
Office, or such other foreign intellectual property office regarding a Licensed
Patent or any legal proceeding related to the validity of any Licensed Patent in
a court of competent jurisdiction, than prior to initiating such proceeding,
that party shall notify the other party of its intention and the parties shall
engage in good faith to determine a mutually acceptable approach and the costs
associated with such proceeding shall be allocated as provided in
Section 7.6(b).

 

38



--------------------------------------------------------------------------------

ARTICLE VIII

ENFORCEMENT AND LITIGATION OF LICENSED INTELLECTUAL

PROPERTY

Section 8.1 Management of Intellectual Property Claims/Litigation; Allocation of
Intellectual Property Litigation Costs.

(a) Claim from Third Party. In the event that a party learns of any claim of or
alleged claim from a third party of infringement or threatened infringement of,
or related to the Licensed Intellectual Property that the party in good faith
believes will impair the rights to the Licensed Intellectual Property, the party
with knowledge thereof shall notify the other party within thirty (30) days of
such third party claim. The parties shall engage in good faith to determine a
mutually acceptable response to the claim. Provided the parties mutually agree
to proceed, litigation or management of the third party claim shall be according
to Section 8.1(c).

(b) Initiation of Action Against Third Party. In the event that in good faith, a
party believes that the actions of a third party may impair the rights of any
Licensed Intellectual Property, and such party desires to send a claim letter or
initiate legal action against a third party for infringement of the Licensed
Intellectual Property, the party seeking to initiate such action shall notify
the other party of its intent and shall engage in good faith with the other
party to determine whether, and by what means any action against a third party
should be instituted. Provided the parties mutually agree to proceed with the
third party claim, litigation or management of the third party claim shall be
according to Section 8.1(c).

(c) Control of Litigation/Strategy.

(i) Litigation or Claim in Jurisdiction Impacting Only One Party: Provided the
parties mutually agree that one or the other can take action against a third
party, if a party seeks to defend against or initiate a claim against a third
party that relates to or might impair the use of the Licensed Intellectual
Property in a jurisdiction where only the party is present or where only the
party has revenues in a Business related to the particular claim, then such
party shall be solely responsible for any litigation related activities and
costs in such jurisdiction; provided however, that to the extent the other party
must be added to any lawsuit for standing purposes and/or the other party’s
assistance is needed due to specific expertise or knowledge base, such other
party is obliged to consent to being added as a party for standing purposes
and/or to provide assistance at the litigating party’s cost. Where only one
party is litigating the claim and paying all costs therefore (because the other
party is not impacted or because the other party has opted out pursuant to
Section 8.1(e)), then all recoveries shall belong exclusively to such litigating
party. Moreover, if the only reason a party is involved in the litigation is for
standing purposes, then the other party shall pay all reasonable costs and
expenses of such party.

(ii) Litigation or Claim in Jurisdiction Impacting Neither Party: Provided the
parties mutually agree that one or the other can take action against a third
party, if a party seeks to defend against or initiate such a claim against a
third party that relates to or might impair the use of the Licensed Intellectual
Property in a jurisdiction where neither party is present and neither party has
revenues in a Business related to the particular claim, then the party

 

39



--------------------------------------------------------------------------------

who owns the applicable Licensed Intellectual Property shall manage the
litigation in such jurisdiction and both parties shall share equally in the
costs of such litigation. To the extent the licensee’s assistance is needed due
to specific expertise or knowledge base, licensee shall be obliged to provide
assistance and such costs and any recovery shall be shared equally by the
parties in such jurisdiction.

(iii) Litigation or Claim in Jurisdiction Impacting Both Parties: Provided the
parties mutually agree that one or the other can take action against a third
party, if a party seeks to defend against or initiate a claim against a third
party that relates to or might impair the use of the Licensed Intellectual
Property in a jurisdiction where both parties are present or where both parties
have revenues in a Business related to the particular claim, the party with the
greatest aggregate revenues in such Business shall manage the litigation in such
jurisdiction and the costs of litigation shall be split based upon each party’s
pro rata share of net revenues of the Business related to the litigation in such
jurisdiction. To extent the non-controlling party must be added to any lawsuit
for standing purposes and/or the non-controlling party’s assistance is needed
due to specific expertise or knowledge base, such non-controlling party is
obliged to consent to being added as a party for standing purposes and/or to
provide assistance and such costs and any recovery shall be split based upon
each party’s pro rata share of net revenues of the Business related to the
litigation in such jurisdiction.

(d) Consents Required. The decision whether to bring, maintain or settle any
such claims subject to ARTICLE VIII shall be jointly made. With respect to
Licensed Intellectual Property, neither party shall or have a right to initiate
any such litigation, opposition, cancellation or related legal proceedings
without the consent of the other party.

(e) Opt-Out. Except where necessary for standing purposes, a party that is
otherwise obligated to share in the costs associated with initiating a claim or
litigation and seeks to withdraw from, or does not want to participate or share
in the costs of such litigation related activities, the other party shall
control the litigation and be responsible for all costs and expenses thereof.
The non-participating party shall not be entitled to any recoveries related to
the claim and such recoveries shall belong exclusively to the litigating party.
For the purposes of this ARTICLE VIII, a party that would have opted-out of the
litigation, but not for the standing requirement, such party shall be considered
a non-participating party for purposes of this ARTICLE VIII solely with respect
to costs, expenses and recoveries, if any.

(f) Settlement. Neither party shall commit to the settlement of any claim that
may negatively impact the non-settling party’s rights subject to the
non-settling party’s written consent, which shall not be unreasonably withheld,
delayed or denied.

(g) No Obligation to Police Licensed Intellectual Property. Notwithstanding
anything contained herein, neither party is obligated to monitor or police the
use of the Licensed Intellectual Property by third parties other than any
licenses to the Licensed Intellectual Property granted by a party (or its
Affiliates or Subsidiaries) to a third party.

ARTICLE IX

TERM; TERMINATION

 

40



--------------------------------------------------------------------------------

Section 9.1 Term. The term of this Agreement commences on the Distribution and
continues through the life of any applicable license hereunder.

Section 9.2 Termination. This Agreement may be terminated by the Kraft Foods
Inc. Board at any time prior to the Distribution.

Section 9.3 Effect of Termination. In the event of any termination of this
Agreement prior to the Distribution, no party (or any of its directors or
officers) shall have any Liability or further obligation to any other party with
respect to this Agreement.

Section 9.4 Material Breach. Neither party may unilaterally terminate this
Agreement for a material breach of this Agreement by the other party, provided,
however, that each party will retain any remedies for such breach that it may be
entitled to in a court of law or equity.

ARTICLE X

CONFIDENTIALITY

Section 10.1 Confidentiality; Protection of Trade Secrets. Each party
acknowledges and agrees that Patents and Trade Secrets and Know-How constitute
proprietary and/or confidential information. Accordingly, where either party is
a recipient of or licensee of the other party’s Patents or Trade Secrets and
Know-How, the receiving party shall use reasonable measures to protect, maintain
and safeguard such information as proprietary and confidential as set forth
herein and in ARTICLE VI (Exchange of Information; Litigation Management;
Confidentiality) of the Separation Agreement.

Section 10.2 Privileged Information. The parties further acknowledge and agree
that in furtherance of the rights and obligations in this Agreement, each party
may provide or be the recipient of Privileged Information (as defined in the
Separation Agreement). The exchange of Privileged Information shall be subject
to ARTICLE VI (Exchange of Information; Litigation Management; Confidentiality)
of the Separation Agreement.

ARTICLE XI

DISPUTE RESOLUTION AND CORPORATE GOVERNANCE

Section 11.1 Licensed Intellectual Property Governance. With respect to the
Licensed Intellectual Property and the parties’ rights and obligations to each
other as set forth herein, the parties agree to work cooperatively with each
other in order to review, manage and minimize disputes between the parties. In
the event the parties are unable to mutually agree upon a course of action under
this Agreement, subject to the limitations herein, such dispute shall be
submitted to Dispute Resolution as set forth in this ARTICLE XI.

(a) Representatives. Each party shall make available as required by this ARTICLE
XI its Executive Vice President for Research Development and Quality (“RDQ”) and
its Patent Counsel for the applicable business unit. In addition, at the request
of a party and to the extent reasonably required due to the applicable subject
matter, the parties shall make available the Vice President of RDQ for the
applicable business unit and the applicable business unit counsel.

Section 11.2 Intellectual Property Dispute Resolution Procedures.

 

41



--------------------------------------------------------------------------------

(a) Step Process. Any controversy or claim arising out of or relating to
Intellectual Property disputes, including requests by a party for access to
certain Non-Licensed Patents or Non-Licensed Trade Secrets and Know-How of the
other party, under this Agreement or the breach thereof (a “Dispute”), shall be
resolved: (i) first, by a meeting and negotiation between each party’s Executive
Vice President for RDQ, Patent Counsel for the applicable Business and such
other business counsel and leads as deemed necessary (e.g., Vice President of
RDQ for the business unit, RDQ IP/Strategy and the Business Counsel), where such
meeting shall take place within thirty (30) days of either party’s written
notice of the Dispute; (ii) if such meeting and negotiations do not resolve the
Dispute within thirty (30) days thereafter, each party’s chief financial officer
shall then meet; and (iii) if negotiations fail, such issues shall be escalated
in accordance with the dispute resolution provisions of ARTICLE VII (Dispute
Resolution) of the Separation Agreement.

(b) Dispute regarding Restricted Technology. Notwithstanding 11.2(a), any
Dispute relating to or arising out of the Black Box procedures with respect to a
Restricted Technology shall be resolved: (i) first by a meeting and negotiation
between each party’s Executive Vice President for RDQ, Patent Counsel for the
applicable Business and such other business counsel and leads as deemed
necessary (e.g., Vice President of RDQ for the business unit, RDQ IP/Strategy
and the Business Counsel), where such meeting shall take place within thirty
(30) days of either party’s written notice of the Dispute; and (ii) if such
meeting and negotiation does not resolve the Dispute within thirty (30) days
thereafter, such Dispute shall be resolved by final and binding dispute
resolution by YourEncore or such other dispute resolution party that the parties
mutually agree upon.

(c) Costs. Each party shall bear its own costs, expenses and attorneys’ fees in
pursuit and resolution of any Dispute, except if arbitration is initiated under
Section 11.2(a) of this Agreement, Section 7.3 (Arbitration) of the Separation
Agreement or arbitration using YourEncore, then the non-prevailing party shall
pay all costs and expenses of the parties, including all arbitration and legal
costs and expenses of the parties.

Section 11.3 Bi-Annual Intellectual Property Review Meetings. The parties shall,
at least twice a year or as otherwise may be necessary to resolve a Dispute,
hold a review meeting at one of the party’s offices, or at such other place as
is mutually agreed to by the parties, to review, with respect to the Licensed
Intellectual Property: (i) summary of filing and grant information on new
Licensed Patents (including, IDFs), maintenance and annuity decisions for the
Licensed Patents, updates, decisions for foreign filings of Licensed Patents not
decided prior to the Separation; (ii) abandonment of and/or transfer of
ownership of or license rights in the Licensed Patents; (iii) litigation issues,
including any updates or strategies on existing or proposed litigation, or
implications of such existing or proposed litigation; (iv) interference,
opposition, derivation, reexamination, reissue or other proceedings with the
U.S. Patent and Trademark Office, or such other foreign intellectual property
office as applicable; (v) patent marking requirements or any other Patent
marking issues; (vi) Cadbury licensing provisions under Section 3.3(b);
(vii) the disclosure to third parties of any of Confidential Information or
Licensed Intellectual Property, including any Restricted Technologies and
Know-How or any other Licensed Intellectual Property deemed sensitive by a
party; (viii) any fees, costs and expenses associated with any of the above,
including any true-up or reimbursement that may be required under this
Agreement; and (ix) address such other issues as may be relevant at the time.
Each

 

42



--------------------------------------------------------------------------------

party shall be responsible for all fees, costs and expenses with respect to its
participation in such meetings. If the parties cannot resolve any outstanding
issues at the meeting, then such issues shall be escalated first to the chief
financial officer, and if not then resolved, the issue shall be escalated in
accordance with the dispute resolution provisions of ARTICLE VII (Dispute
Resolution) of the Separation Agreement, provided, however, that any Dispute
relating to or arising out of a Restricted Technology shall be in accordance
with Section 11.2(b).

(a) Meeting Agenda. At least two (2) weeks prior to a scheduled meeting pursuant
to this Section 11.3, each party shall provide to the other a non-binding,
proposed agenda with respect to the issues it is intending to discuss, including
the following: (i) an overview of any issues it is intending to discuss;
(ii) any issues such party is seeking to resolve; (iii) any issues that have
been resolved since the prior meeting; (iv) any updates on issues that the other
party was seeking; (v) any fees, costs or expenses it seeks reimbursement for or
that require being trued-up; and (vi) any other information that such party may
deem appropriate.

Section 11.4 Non-Intellectual Property Dispute Resolution. Either party may
proceed and escalate any non-Intellectual Property Dispute under this Agreement
in accordance with the dispute resolution provisions of ARTICLE VII (Dispute
Resolution) of the Separation Agreement.

ARTICLE XII

LIMITATION OF LIABILITY

Section 12.1 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY OR ITS
SUBSIDIARIES OR AFFILIATES BE LIABLE TO THE OTHER PARTY OR ITS SUBSIDIARIES OR
AFFILIATE FOR ANY DIRECT, SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL OR
PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THE DRAFTING OF THIS AGREEMENT,
THE DIVISION OF THE BUSINESSES, OR THE ALLOCATION OF INTELLECTUAL PROPERTY THAT
IS EITHER OWNED BY OR LICENSED TO THE PARTIES, WHETHER OR NOT SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT THE
FOREGOING LIMITATIONS SHALL NOT LIMIT DAMAGES AVAILABLE TO EITHER PARTY UNDER
APPLICABLE LAW IN THE EVENT OF A PARTY’S INFRINGEMENT OF THE OTHER PARTY’S
INTELLECTUAL PROPERTY RIGHTS, A PARTY’S VIOLATION OF THE RESTRICTIONS ON THE
USE, EXPLOITATION, OBLIGATIONS, RESTRICTIONS OR SALE OF THE INTELLECTUAL
PROPERTY, OR EITHER PARTY’S OBLIGATIONS OF INDEMNIFICATION UNDER SECTION 6.2 OR
SECTION 12.2 AND SHALL NOT LIMIT EITHER PARTY’S OBLIGATIONS EXPRESSLY ASSUMED IN
THIS AGREEMENT OR THE SEPARATION AGREEMENT; PROVIDED FURTHER THAT THE EXCLUSION
OF PUNITIVE, EXEMPLARY OR TREBLE DAMAGES SHALL APPLY IN ANY EVENT.

Section 12.2 Indemnification. If, as between Group Brands and Global Brands (and
its and their Affiliates and Subsidiaries), a party (the “Indemnitor”) breaches
any restriction, obligation or limitation contained herein with respect to a
Restricted Technology, including any breach by a third party with respect to a
Restricted Technology that is related to or arising out of the disclosure,
license or sale of such Restricted Technology by the Indemnitor, the Indemnitor
shall indemnify, defend and hold the Indemnified Parties harmless from and
against any and all Liabilities, including any form of damages, relating to,
arising out of or resulting such breach of a Restricted Technology.

 

43



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Coordination with Certain Ancillary Agreements; Conflicts. Except
as otherwise expressly provided in this Agreement, in the event of any conflict
or inconsistency between any provision of any of the Separation Agreement or any
other Ancillary Agreements and any provision of this Agreement, this Agreement
shall control over the inconsistent provisions of the Separation Agreement or
any other Ancillary Agreements as to the matters specifically addressed in this
Agreement. The Tax Sharing Agreement shall govern all matters (including dispute
resolution and any indemnities and payments among the parties) relating to Taxes
or otherwise specifically addressed in the Tax Sharing Agreement.

Section 13.2 Canadian Exclusion.

(a) In the event of a conflict between the Canadian Asset Transfer Agreement and
this Agreement as to any Canadian Intellectual Property, the Canadian Asset
Transfer Agreement shall control, solely with respect to such Canadian
Intellectual Property.

(b) Notwithstanding any provision of this Agreement to the contrary, including
Section 2.1 and Section 2.2, nothing in this Agreement shall effect, constitute
or change the timing of (i) any transfer, assignment, conveyance or other
disposition of, or any amendment, modification, supplement or other change of,
or to, any right, title, interest or benefit in, or to the Canadian Intellectual
Property, (ii) any transfer, assumption, forgiveness or release of, or any
amendment, modification, supplement or other change of, or to, any Liabilities
of Kraft Canada Inc., Mondelez Canada Inc. or of any of their direct or indirect
subsidiaries (including partnerships) or (iii) any grant or other creation of
any license, leave, authority or other permission to, or by Kraft Canada Inc. or
to or by Mondelez Canada Inc. or any of their direct or indirect subsidiaries
(including partnerships).

Section 13.3 Affiliates and Subsidiaries. Except as expressly set forth in this
Agreement, all rights, obligations and restrictions that apply to a party shall
apply equally to each of its and their Affiliates and Subsidiaries.

Section 13.4 Expenses. Except as expressly set forth in this Agreement, all
fees, costs and expenses paid or incurred in connection with the performance of
this Agreement, whether performed by a third party or internally, will be paid
by the party incurring such fees or expenses. Global Brands will be responsible
for any transfer and recordal fees related to the transfer of any Global Brands’
Intellectual Property to Global Brands and Group Brands will be responsible for
any transfer and recordal fees related to the transfer of any Group Brands’
Intellectual Property to Group Brands.

Section 13.5 Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party.

 

44



--------------------------------------------------------------------------------

Section 13.6 Waiver. No failure or delay of any party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have hereunder. Any agreement on the part of any party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such party.

Section 13.7 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, e-mail or otherwise, (b) on the first Business Day following the date
of dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (c) on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

(1) if to Kraft Foods Global Brands LLC or any other SnackCo Entity, to both:

Kraft Foods Global Brands LLC

Three Parkway North, Suite 200

Deerfield, Illinois 60015

Attention: General Counsel

Email: gerd.pleuhs@mdlz.com

with a copy (which shall not constitute notice) to:

Kraft Foods Global Brands LLC

Three Parkway North, Suite 200

Deerfield, Illinois 60015

Attention: SVP & Deputy General Counsel

Email: willie.miller@mdlz.com

(2) if to Kraft Foods Group Brands LLC or any other GroceryCo Entity, to:

 

45



--------------------------------------------------------------------------------

Kraft Foods Group Brands LLC

Three Lakes Drive

Northfield, Illinois 60093

Attention: General Counsel

Email: kim.rucker@kraftfoods.com

with a copy (which shall not constitute notice) to:

Kraft Foods Group Brands LLC

Three Lakes Drive

Northfield, Illinois 60093

Attention: Chief Patent Counsel

Email: clinton.hallman@kraftfoods.com

Section 13.8 Interpretation. When a reference is made in this Agreement to a
Section, Article, Exhibit or Schedule such reference shall be to a Section,
Article, Exhibit or Schedule of this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement or in any Exhibit or
Schedule are for convenience of reference purposes only and shall not affect in
any way the meaning or interpretation of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall have the meaning as defined in this Agreement or the
Separation Agreement. All Schedules and Exhibits annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth herein. The words “include,” “includes,” “included,” “including,” or the
phrase “e.g.” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified, and shall not be
construed as terms of limitation. The word “day” when used in this Agreement
shall mean “calendar day,” unless otherwise specified. Unless otherwise
expressly stated, the words “herein,” “hereof,” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
Section, Subsection or other subpart.

Section 13.9 Counting Days. When calculating the time period before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is referenced in calculating such period shall be
excluded (for example, if an action is to be taken within two days of a
triggering event and such event occurs on a Tuesday then the action must be
taken by Thursday). If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

Section 13.10 Entire Agreement. This Agreement and the Separation Agreement and
the other Ancillary Agreements and the Annexes, Exhibits, Schedules and
Appendices hereto and thereto constitute the entire agreement, and supersede all
prior written agreements, arrangements,

 

46



--------------------------------------------------------------------------------

communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings among the parties
with respect to the subject matter hereof. This Agreement shall not be deemed to
contain or imply any restriction, covenant, representation, warranty, agreement
or undertaking of any party with respect to the transactions contemplated hereby
and thereby other than those expressly set forth herein or therein or in any
document required to be delivered hereunder or thereunder. Notwithstanding any
oral agreement or course of action of the parties or their representatives to
the contrary, no party to this Agreement shall be under any legal obligation to
enter into or complete the transactions contemplated hereby unless and until
this Agreement shall have been executed and delivered by each of the parties.

Section 13.11 No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person other than the
parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement.

Section 13.12 Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal Laws
of the State of New York, without regard to the Laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of New York (other than Section 5-1401 of the New York General Obligations Law).

Section 13.13 Assignment. Except as specifically provided in this Agreement,
none of the rights, interests or obligations hereunder may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any party
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void. If any party (or any
of its successors or permitted assigns) (a) shall consolidate with or merge into
any other Person and shall not be the continuing or surviving corporation or
entity of such consolidation or merger or (b) shall transfer all or
substantially all of its properties and/or assets to any Person, then, and in
each such case, the party (or its successors or permitted assigns, as
applicable) shall ensure that such Person assumes all of the obligations of such
party (or its successors or permitted assigns, as applicable) under this
Agreement. This Agreement shall be binding on and enure for the benefit of the
successors and permitted assigns of each party.

Section 13.14 Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

Section 13.15 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same instrument and
shall be effective as of the Distribution Date.

 

47



--------------------------------------------------------------------------------

Section 13.16 Facsimile Signature. This Agreement may be executed by facsimile
signature and a facsimile signature shall constitute an original for all
purposes.

[The remainder of this page is intentionally left blank.]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

KRAFT FOODS GLOBAL BRANDS LLC By:   /s/ Gerhard Pleuhs   Name: Gerhard Pleuhs  
Title:   Authorized Signatory KRAFT FOODS GROUP BRANDS LLC By:   /s/ Timothy R.
McLevish   Name: Timothy R. McLevish   Title:   Authorized Signatory KRAFT FOODS
UK LTD. By:   /s/ Gerhard Pleuhs   Name: Gerhard Pleuhs   Title:   Authorized
Signatory KRAFT FOODS R&D INC. By:   /s/ Gerhard Pleuhs   Name: Gerhard Pleuhs  
Title:   Authorized Signatory

 

49